Exhibit 10.51



AGREEMENT OF PURCHASE AND SALE


between


RT 90 HUDSON, LLC and
RT 90 HUDSON URBAN RENEWAL, LLC


Sellers


and


SSC IV INVESTOR, LLC and
SSC V INVESTOR, LLC


Buyer





--------------------------------------------------------------------------------




TABLE OF CONTENTS


Section
Page
1.
Definitions
1
2.
Agreement to Purchase and Sell; Deposit
3
3.
Other Property Included in Purchase and Sale
4
4.
Documents Furnished by Sellers; Confidentiality
5
5.
Title
5
6.
Buyer’s Inspection of the Property
7
7.
Representations and Warranties
10
8.
Conditions to Closing
15
9.
Closing
18
10.
Adjustments and Prorations
21
11.
Expenses
23
12.
Risk of Loss; Casualty and Eminent Domain
24
13.
Broker
25
14.
Management of the Property
25
15.
Defaults
25
16.
Notices
26
17.
Assignment
28
18.
Limitation of Liability
28
19.
General Provisions
29
20.
Bulk Sales Notice
31



EXHIBITS
A.
Legal Description

B.
Escrow Agreement

C.
Schedule of Existing Loan Documents

D.
Schedule of Occupancy Leases

E.
Schedule of Service Contracts

F.
Diligence Checklist for the Property

G.
Tenant Estoppel Certificate

H.
Bill of Sale

I.
Assignment of Occupancy Leases

J.
Landlord’s Land Lease Assignment


i

--------------------------------------------------------------------------------




K.
Tenant’s Building Lease Assignment

A.
Tenant’s Land Lease Assignment

B.
Landlord’s Building Lease Assignment

C.
Financial Agreement Assignment

D.
Assignment of Service Contracts

E.
Form of Bargain and Sale Deed




ii

--------------------------------------------------------------------------------




AGREEMENT OF PURCHASE AND SALE
THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) made as of the 9th day of
November, 2015, between RT 90 HUDSON, LLC, a Delaware limited liability company
(“RT Hudson”) and RT 90 HUDSON URBAN RENEWAL, LLC, a New Jersey limited
liability company (“RT Urban”), each having an address at c/o Chambers Street
Properties at 47 Hulfish Street, Suite 210, Princeton, New Jersey 08542, Attn:
Legal Department (collectively “Sellers”) and SSC IV INVESTOR, LLC (“Investor
IV”) and SSC V Investor, LLC (“Investor V”), each a Delaware limited liability
company having an address at c/o Spear Street Capital, LLC, One Market Plaza,
Spear Tower, Suite 4125, San Francisco, California 94105 (collectively,
“Buyer”).
RECITALS
A.    Sellers are the owner of that certain property having an address of 90
Hudson Street, Jersey City, New Jersey, located on the land more fully described
in Exhibit A attached hereto and together with certain improvements situated
thereon (collectively, the “Property”).
B.    Sellers desire to sell and convey the Property to Buyer and Buyer desires
to purchase and acquire the Property from Sellers, upon the terms and subject to
the conditions hereinafter set forth.
C.    Simultaneously herewith, RT 70 Hudson, LLC, a Delaware limited liability
company and RT 70 Hudson Urban Renewal, LLC, a New Jersey limited liability
company, and Buyer have entered into that certain Agreement of Purchase and
Sale, of even date herewith (the "70 Hudson PSA") for the purchase and sale of
that certain property having an address of 70 Hudson Street, Jersey City, New
Jersey and together with certain improvements situated thereon, all as more
specifically set forth in the 70 Hudson PSA (collectively, the “70 Hudson
Property”).
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Sellers and Buyer hereby agree as follows:
1.Definitions. The following words and terms, when used in this Agreement, shall
have the respective meanings ascribed to them below unless the context otherwise
requires:
“Affiliate” means any person or entity that directly, or indirectly through one
or more intermediaries, controls, is controlled by or is under common control
with Buyer or Seller, as the case may be. For the purposes of this definition,
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a person or entity,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have the meanings correlative to
the foregoing.
“Authorities” means the various governmental and quasi-governmental bodies or
agencies having jurisdiction over the Property or any portion thereof.

1

--------------------------------------------------------------------------------




“Building Lease” means that certain Lease dated as of March 16, 1998, originally
between Hartz Urban, as landlord, and Hartz Land, as tenant, a Memorandum of
which was recorded February 23, 1999 in the Register’s Office in Deed Book 5403,
page 77. Hartz Urban assigned all of its right, title and interest under the
Building Lease to RT Urban by that certain Assignment and Assumption of
Landlord’s Interest in Lease dated April 11, 2011 and recorded April 13, 2011 in
the Register’s Office in Deed Book 8786, page 790. Hartz Land assigned all of
its right, title and interest under the Building Lease to RT Hudson by that
certain Assignment and Assumption of Tenant’s Interest in Lease dated April 11,
2011 and recorded April 13, 2011 in the Register’s Office in Deed Book 8786,
page 798.
“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which banks are required or permitted to be closed in Hudson County, New Jersey.
“Buyer’s Tax Exemption Entity” means an urban renewal entity to be formed by
Buyer for the purpose of assuming the obligations of RT Urban under the
Financial Agreement and being the recipient of all right, title and interest of
RT Urban under the Land Lease and the Building Lease.
“City” means the City of Jersey City, New Jersey.
“Environmental Laws” means all federal, state, local and municipal environmental
laws (including, without limitation, principles of common law), rules, statutes,
directives, binding written interpretations, binding written policies,
ordinances and regulations issued by any Authorities and in effect as of the
date of this Agreement with respect to or which otherwise pertain to or affect
the Property or any portion thereof, or the development, use, ownership,
occupancy or operation of the Property or any portion thereof, and as same have
been amended, modified or supplemented from time to time prior to and are in
effect as of the date of this Agreement, including but not limited to CERCLA,
the Hazardous Substances Transportation Act (49 U.S.C. § 1802 et seq.), RCRA,
the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. § 11001 et
seq.), the Radon and Indoor Air Quality Research Act (42 U.S.C. § 7401 note, et
seq.), comparable state and local laws, and any and all rules and regulations
which are in effect as of the date of this Agreement under any and all of the
aforementioned laws.
“Existing Lender” means Teachers Insurance and Annuity Association of America.
“Existing Loan” means that certain mortgage loan in the original principal
amount of $108,500,000.00 and evidenced by that certain Amended and Restated
Promissory Note dated as of July 14, 2011, made by RT Hudson payable to Existing
Lender.
“Existing Loan Documents” means those certain documents evidencing and/or
securing the Existing Loan and listed on Exhibit C attached hereto.
“Financial Agreement” means that certain Financial Agreement dated May 13, 1998,
between Hartz Urban and the City. Hartz Urban assigned all of its right, title
and interest under

2

--------------------------------------------------------------------------------




the Financial Agreement to RT Urban by that certain Assignment and Assumption
Agreement (Tax Abatement Financial Agreement) dated April 11, 2011.
“Guarantor” means CSP Operating Partnership, LP, formerly known as CBRE
Operating Partnership, L.P.
“Hartz Land” means 90 Hudson Street, L.L.C., a New Jersey limited liability
company.
“Hartz Urban” means 90 Hudson Street Urban Renewal Associates, L.L.C., a New
Jersey limited liability company.
“Land Lease” means that certain Lease dated as of March 16, 1998 between Hartz
Land, as landlord, and Hartz Urban, as tenant, a Memorandum of which dated March
16, 1998, was recorded February 23, 1999 in the Register’s Office in Deed Book
5403, page 72. By that certain Assignment and Assumption of Landlord’s Interest
in Lease dated April 11, 2011 and recorded April 13, 2011 in the Register’s
Office in Deed Book 8786, page 769, Hartz Land assigned all of its right, title
and interest under the Land Lease to RT Hudson. Hartz Urban assigned all of its
rights, title and interest under the Land Lease to RT Urban by that certain
Assignment and Assumption of Tenant’s Interest in Lease dated April 11, 2011 and
recorded April 13, 2011 in the Register’s Office in Deed Book 8786, page 779.
“Occupancy Leases” means those certain leases for portions of the Property
listed on Exhibit D attached hereto.
“Occupancy Tenants” means the Tenants under the Occupancy Leases.
“Register’s Office” means that certain Register of Deeds of Hudson County, New
Jersey.
“Tenant Inducement Costs” shall mean any out-of-pocket payments required under
the Occupancy Leases or an Additional Lease (hereinafter defined) to be paid by
the landlord thereunder to or for the benefit of the Tenant thereunder that is
in the nature of a tenant inducement, including specifically, but without
limitation, tenant improvement costs, lease buyout payments, and moving, design,
refurbishment and costs.
2.Agreement to Purchase and Sell; Deposit.
2.1Agreement to Purchase and Sell. Subject to and upon the terms and conditions
contained in this Agreement, Sellers agree to sell and convey to Buyer and Buyer
agrees to purchase from Sellers the Property for a total gross purchase price of
One Hundred Eighty-One Million and 00/100 Dollars ($181,000,000.00) (the
“Purchase Price”).
2.2Deposit; Payment of Purchase Price. Within two (2) Business Days from the
Effective Date, Buyer shall pay a good faith deposit in the amount of Nine
Million and 00/100 Dollars ($9,000,000.00) (the “Deposit”) to First American
Title Insurance Company (“Escrow Agent”) having an office at 666 Third Avenue,
New York, NY 10017, Attention: Jennifer Panciera. Escrow Agent, by wire or
intra-bank transfer of immediately available funds. Escrow Agent shall give
prompt written confirmation to Sellers of Escrow Agent’s receipt of the Deposit.
If the Deposit is not paid when due, Sellers shall have the right, at its
option, to

3

--------------------------------------------------------------------------------




terminate this Agreement. The Deposit constitutes a deposit to be applied,
subject to the provisions of this Agreement, toward the payment of the Purchase
Price. The Deposit shall be invested and disbursed by Escrow Agent in accordance
with the terms and conditions of the Escrow Agreement attached hereto as Exhibit
B the (“Escrow Agreement”) and to be executed by Sellers, Buyer and the Escrow
Agent. All interest earned on the Deposit shall be paid to the party entitled to
receive the Deposit. Buyer shall pay Sellers by wire transfer of federal funds
at the Closing (hereinafter defined) an amount (the “Closing Payment”) equal to
(i) the Purchase Price, (ii) plus or minus net adjustments and prorations
provided for in this Agreement, (iii) minus the amount of the outstanding
principal balance of the Existing Loan as of the Closing Date (hereinafter
defined), and (iv) minus the Deposit. The Deposit shall be disbursed by Escrow
Agent to Sellers at the Closing.
3.Other Property Included in Purchase and Sale. In addition to the Property, all
right, title and interest of Sellers, if any, in and to the following, to the
extent that the same apply to the Property, shall be included within the term
“Property”:
3.1all easements, rights of way, privileges, licenses, appurtenances and other
rights and benefits running with the Property;
3.2all fixtures, machinery, equipment and other tangible personal property owned
by Sellers (but not by tenants or subtenants of the Property or by Hulfish
Managers, LLC (the “Property Manager”)) and attached and appurtenant to, or
forming part of, the Property (the “Personal Property”);
3.3Sellers’ interest under (i) the Occupancy Leases, (ii) such additional leases
for portions of the Property, as may be entered into by Sellers prior to the
Closing in accordance with Section 14 (the “Additional Occupancy Leases”) and
(iii) all security deposits and advance rentals, if any, made under the
Occupancy Leases and the Additional Occupancy Leases;
3.4Sellers’ interest under the Financial Agreement, the Building Lease and the
Land Lease;
3.5subject to Buyer's right to direct Seller to deliver notice of cancellation
of any Service Contract in accordance with Section 14 below, all assignable
service, utility, maintenance and other contracts and agreements in the name of
any of Sellers or the Property Manager affecting the operation of the Property
and listed in Exhibit E attached hereto (collectively, the “Service Contracts”),
but expressly excluding therefrom the existing management and leasing agreement
for the Property with Property Manager (the “Management Agreement”);
3.6all consents, authorizations, variances, licenses, permits and certificates
of occupancy, if any, issued by any governmental authority with respect to the
Property; and
3.7all intangible personal property, if any, owned by Sellers and related solely
to the Property, including, without limitation, all warranties and guarantees;
and all Property specific logos, trade or business names and telephone numbers.

4

--------------------------------------------------------------------------------




4.Documents Furnished by Sellers; Confidentiality. Sellers, to the extent in
Sellers’ possession or control, have delivered electronically (if available) or
otherwise, copies of, or have made available at the Property or the offices of
the Property Manager, for inspection by Buyer the following (collectively, the
“Review Materials”): (i) the Occupancy Leases, (ii) the Service Contracts, (iii)
the Existing Survey (as hereinafter defined), and (iv) the materials listed in
Exhibit E attached hereto (the “Diligence Checklist”) as are within Sellers’
possession or control. The Review Materials, all other materials, reports,
studies, books and records obtained or examined by or on behalf of Buyer
pursuant to this Agreement, and the terms of this Agreement shall: (i) be held
in strict confidence by Buyer; (ii) not be used for any purpose other than the
investigation and evaluation of the Property by Buyer and its lenders,
attorneys, investors, members, employees, agents, engineers, consultants and
representatives (collectively, “Buyer’s Agents”); and (iii) not be disclosed,
divulged or otherwise furnished to any other person or entity prior to the
Closing except to Buyer’s Agents who need to know such information for the
purpose of consummating this transaction, or as required by law. Buyer shall
inform Buyer’s Agents of the confidential nature of the information related to
the Property, Buyer shall cause Buyer’s Agents to treat such information
confidentially, and Buyer shall be responsible and liable for any breach of the
confidentiality provisions of this Agreement by Buyer or Buyer’s Agents. If this
Agreement is terminated for any reason whatsoever, Buyer shall return to Sellers
all of the Review Materials in the possession of Buyer and Buyer’s Agents. The
provisions of this Section shall survive the termination of this Agreement.
5.Title.
5.1Title. Sellers have caused the Escrow Agent (also referred to herein as the
“Title Company” to issue to Buyer (with a copy to Sellers) a title insurance
commitment for the Property (the “Title Commitment”). The title insurance policy
to be issued at the Closing by the Title Company pursuant to the Title
Commitment (the “Title Policy”) shall be a standard New Jersey-approved ALTA
2006 form of owner’s policy. Sellers shall cause the Title Policy to be issued
to Buyer subject to the Permitted Exceptions (hereinafter defined) and free and
clear of all standard or general exceptions contained in the Title Commitment
which the Title Company is permitted by applicable law to remove or modify upon
delivery of a standard title affidavit from Sellers.
5.2Survey. Sellers have delivered to Buyer a copy of the existing “as-built”
survey of the Property (the “Existing Survey”) dated October 13, 2010 and last
revised March 23, 2011 and prepared by Dresdner Robin, Greg S. Gloor, P.L.S.
Buyer has obtained a new survey, prepared by Control Point Associates, Inc.,
dated October 23, 2015, File No. 150516 (the “New Survey”) (with a copy to
Sellers) certified to Buyer, Sellers and which will be certified to the Title
Company prior to Closing.
5.3Title Defects. Buyer has reviewed the Title Commitment, the Existing Survey
and the New Survey and has not identified any material claim, lien or exception
set forth in the Title Commitment, the Existing Survey or the New Survey
adversely affecting title to the Property and which Buyer is not willing to
waive. Accordingly, Buyer accepts same.
5.4Permitted Title Exceptions. All items set forth in the Existing Survey, the
New Survey and the Title Commitment, other than any objections specified in the
Defects Notice

5

--------------------------------------------------------------------------------




(defined in Section 5.5 below) which Sellers elect in writing to cure or is
required to cure as provided in Section 5.3 shall be deemed “Permitted
Exceptions”.
5.5Subsequent Title Defects. Buyer may, at or prior to Closing, notify Sellers
in writing of any claim, lien or exception, in each case first raised by the
Title Company or otherwise revealed after the Effective Date of this Agreement
("Defects Notice"). If Buyer makes any objection that Buyer is permitted to make
pursuant to the preceding sentence, then Sellers may, by giving notice to Buyer
within five (5) Business Days after Sellers’ receipt of the applicable Defects
Notice, elect either to cure such objection or not to cure such objection.
Sellers shall be deemed to have elected not to cure any such objection unless
Sellers elect or are obligated to cure any such objection in accordance with
this Section 5.5. If Sellers elect or are obligated to cure any such objection,
Sellers shall cure the title exception in question on or before the Closing Date
in a manner reasonably acceptable to Buyer (causing a non-monetary exception to
be omitted from the Title Commitment is acceptable to Buyer); provided, however,
that if Sellers elect to cure any such objection, such objection is capable of
cure and Sellers need time beyond the Closing Date to do so, then Sellers shall
have the right to adjourn the Closing, upon written notice to Buyer, for up to
ten (10) Business Days to effect such cure. If Sellers elect (or are deemed to
have elected) not to remove any such objection (excluding any objection which
Sellers are obligated to remove in accordance with Section 5.3 above), then
Buyer shall have the right, by giving notice to Sellers within three (3)
Business Days after Buyer's receipt of Sellers’ election notice (or the
expiration of Sellers’ five (5) Business Day response period if Sellers do not
respond), either to terminate this Agreement, and have the Deposit returned, or
to withdraw such objection and accept title to the Property subject to the title
or survey matter in question without reduction of the Purchase Price. If Buyer
does not exercise the right to terminate this Agreement in accordance with this
Section 5.5, then Buyer shall be deemed to have approved title to the Property,
subject to the title matter in question without reduction of the Purchase Price,
and withdrawn such objection. In the event that any objection is a mortgage or
UCC Financing Statement granted by Sellers or a mechanic’s or materialmen’s lien
or other encumbrance securing the payment in the aggregate of a readily
ascertainable sum of money of up to $50,000.00, Sellers shall satisfy such
defect(s) of record or, as an alternative to causing such defect(s) to be
satisfied of record and provided that the Title Company agrees to omit such
defect(s) from the Title Policy: (i) bond or cause to be bonded such defect(s);
(ii) deliver or cause to be delivered to Buyer or the Title Company, on the date
of the Closing, instruments in recordable form and sufficient to satisfy such
defect(s) of record, together with the appropriate recording or filing costs;
(iii) deposit or cause to be deposited with the Title Company sufficient monies,
acceptable to and reasonably requested by the Title Company, to assure the
obtaining and recording of a satisfaction of the defect(s); or (iv) subject to
Buyer’s prior approval (not to be unreasonably withheld, conditioned, or
delayed), otherwise cause the Title Company to omit such defect(s) from the
Title Policy. Notwithstanding the foregoing, neither notices of commencement of
work to be performed by contractors or subcontractors engaged by the Occupancy
Tenants and/or their respective subtenant(s) nor any liens filed with respect to
any work performed by or on behalf of the Occupancy Tenants and/or their
respective subtenant(s) shall constitute Defect(s) that Sellers must satisfy,
except to the extent that such liens have been filed or recorded with respect to
work that has not been paid for by the Occupancy Tenants or their respective
subtenant(s) due to Sellers’ failure to pay to the Occupancy Tenants or their
respective subtenants, or to their respective contractors or subcontractors, as
applicable, any

6

--------------------------------------------------------------------------------




tenant improvement allowance required to be provided by any of Sellers in
accordance with the Occupancy Leases.
6.Buyer’s Inspection of the Property.
6.1Inspection and Examination. Buyer and Buyer’s Agents have been given the
right to (i) perform non-invasive physical tests (except that, upon Sellers’
prior written consent, which consent may be withheld in Sellers’ sole and
absolute discretion, Buyer may perform minor intrusive testing to determine the
presence of asbestos-containing materials, termites and other wood destroying
insects, provided that all damage resulting therefrom is promptly repaired by
Buyer at its sole expense (the “Repair Obligation”)); (ii) conduct any and all
necessary engineering, environmental and other inspections at the Property and
examine and evaluate the Review Materials and all other relevant agreements and
documents within the possession of Sellers or subject to their control, as Buyer
may reasonably request; and (iii) contact governmental agencies concerning the
Financial Agreement and any incentives available under the Grow N.J. Program and
obtain governmental records and documents on the Property. Buyer is satisfied,
in its sole discretion with the results of its investigation and evaluation of
the Property, and, accordingly, Buyer accepts the Property. Buyer shall have the
ongoing right to continue its investigation and evaluation of the Property, but
Buyer shall not have the right to terminate this Agreement as a result of any
further investigations or evaluation. The following provisions shall apply to
Buyer’s prior investigation and evaluation of the Property and any future
investigation and evaluation. No soil and/or ground water sampling shall be
performed unless and until the location, scope and methodology of such sampling
and the environmental consultant selected by Buyer to perform such sampling have
all been approved by Sellers. Prior to conducting any such sampling, Buyer shall
have a utility mark-out performed for the Property. Copies of all environmental
and engineering reports prepared by or on behalf of Buyer with respect to the
Property shall be provided promptly to Sellers upon request (the “Report
Obligation”). With respect to Buyer’s right to inspect the Property, Buyer
agrees that (i) Sellers shall receive at least forty-eight (48) hours’ prior
written notice of each inspection, (ii) each inspection shall be performed
during normal business hours or at such other times as Sellers and Buyer shall
mutually agree and shall be subject to any special limitations on access to
certain areas of the Property arising under the Occupancy Leases, (iii) Buyer
and Buyer’s Agents shall not unreasonably interfere with the tenants,
subtenants, guests, employees, occupants of the Property and the operation
thereof, and (iv) Buyer and Buyer’s Agents shall fully comply with all
applicable Laws and Regulations (hereinafter defined) of all governmental
authorities having jurisdiction with respect to Buyer’s investigations on the
Property and all its other activities undertaken in connection therewith; and
(v) Buyer shall not permit any mechanics’ liens to be filed against the Property
or any part thereof relating to the inspections performed on behalf of Buyer.
Buyer or Buyer’s Agents shall not perform any such inspection or examination
unless accompanied by Sellers or a representative of the Property Manager. The
Repair Obligation and the Report Obligation shall survive the termination of
this Agreement. Prior to any entry by Buyer or Buyer’s Agents on the Property to
conduct the inspections and tests described above, Buyer shall obtain and
maintain, at Buyer’s sole cost and expense, and shall deliver to Sellers
evidence thereof (including, without limitation, a copy of a certificate
evidencing each such insurance policy): (1) commercial general liability
insurance, from an insurer reasonably acceptable to Sellers, in the amount of
TWO MILLION and 00/100 Dollars ($2,000,000.00) combined single limit for
personal injury and property damage per occurrence,

7

--------------------------------------------------------------------------------




such policy to name each of Sellers, CSP Operating Partnership, LP and Property
Manager as an additional insured party, which insurance shall provide coverage
against any claim for personal liability or property damage resulting from the
inspections, tests, access to the Property or other activities of Buyer and
Buyer’s Agents in connection with the performance of its due diligence; (2)
property insurance insuring Buyer’s equipment against all perils; and (3)
workers’ compensation insurance in amounts required by law. Buyer’s commercial
general liability insurance shall be written on an occurrence basis, shall
include a contractual liability endorsement that insures the Repair Obligation
and Buyer’s indemnity obligations hereunder, and shall contain a waiver of
subrogation provision consistent with the terms of this Section. Buyer hereby
represents and warrants that it carries the insurance required under this
Section. Sellers from time to time may establish reasonable rules of conduct for
Buyer and Buyer’s agents in furtherance of the terms of this Section 6.1.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, BUYER
HEREBY WAIVES ANY AND ALL RIGHTS OF RECOVERY, CLAIM, ACTION OR CAUSE OF ACTION
AGAINST SELLERS, THEIR AGENTS, EMPLOYEES, OFFICERS, DIRECTORS, PARTNERS,
MEMBERS, SERVANTS OR SHAREHOLDERS FOR ANY LOSS OR DAMAGE TO BUYER’S PROPERTY BY
REASON OF FIRE, THE ELEMENTS, OR ANY OTHER CAUSE WHICH IS COVERED OR COULD BE
COVERED BY STANDARD “ALL-RISKS” PROPERTY INSURANCE, REGARDLESS OF CAUSE OR
ORIGIN, INCLUDING NEGLIGENCE OF SELLERS, THEIR AGENTS, EMPLOYEES, OFFICERS,
DIRECTORS, PARTNERS, MEMBERS, SERVANTS OR SHAREHOLDERS.
6.2Building Code Violations. To the extent that the Property is subject to
building code violations (the “Code Violations”), Sellers agree that prior to
the Closing they will pay all accrued fines and penalties with respect to the
Code Violations and any new building code violations that occur between the date
of this Agreement and the Closing Date (but not including any new building code
violations arising from the acts or omissions of the Occupancy Tenants). In
addition, Sellers agree that they will use commercially reasonable efforts to
correct each of the Code Violations and cause the applicable governmental
authority(ies) to issue the appropriate notice(s) of correction so that all of
the Code Violations are corrected and closed out prior to the Closing Date. If
Sellers are unable to correct the violations and close out such violation prior
to the Closing, then Sellers shall provide Buyer with a credit, at Closing,
against the Purchase Price in an amount equal to the sum of (i) the estimated
costs to perform the work necessary to correct and close out any remaining Code
Violations, including, without limitation, the reasonable estimated costs of a
permit consultant to assist Buyer with correcting and closing out any remaining
violations, all as reasonably determined by Buyer and Sellers, and (ii) the
amount of any penalties and fines that are anticipated to accrue from and after
the Closing Date until such time as any remaining violations are anticipated to
be corrected and closed out, all as reasonably determined by Buyer and Sellers
(the “Code Credit”).
6.3Inspection Indemnity. Notwithstanding anything to the contrary contained in
this Agreement, any investigation or examination of the Property performed by
Buyer or Buyer’s Agents prior to the Closing shall be performed at the sole risk
and expense of Buyer, and Buyer shall be solely responsible for the acts or
omissions of any of Buyer’s Agents brought on, or to, the Property by Buyer. In
addition, Buyer shall defend, indemnify and hold Sellers and

8

--------------------------------------------------------------------------------




any agent, advisor, representative, affiliate, employee, director, partner,
member, beneficiary, investor, servant, shareholder, trustee or other person or
entity acting on Sellers’ behalf or otherwise related to or affiliated with
Sellers (collectively, “Sellers’ Related Parties”) harmless from and against all
loss, expense (including, but not limited to, reasonable attorneys’ fees and
court costs arising from the enforcement of this indemnity), damage and
liability resulting from claims for personal injury, wrongful death or property
damage against Sellers or any of Sellers’ Related Parties or any of the Property
arising from or as a result of, any act or omission of Buyer or Buyer’s Agents
in connection with any activities on or about, or inspection or examination of
the Property by Buyer or Buyer’s Agents. The provisions of this Section 6.3
shall survive the Closing or the earlier termination of this Agreement.
6.4Condition. As a material inducement to Sellers to execute this Agreement,
Buyer acknowledges, represents and warrants that, as of the Effective Date of
this Agreement, (i) Buyer has fully examined and inspected the Property,
including the construction, operation and leasing of the Property, together with
the Review Materials and such other documents, reports, studies and materials
with respect to the Property which Buyer deems necessary or appropriate in
connection with its investigation and examination of the Property, (ii) Buyer
has accepted and is fully satisfied in all respects with the foregoing and with
the physical condition, value, presence/absence of hazardous or toxic materials,
financing status, use, leasing, operation, tax status, income and expenses of
the Property, (iii) the Property will be purchased by Buyer “AS IS” and “WHERE
IS” and with all faults and, upon Closing, Buyer shall assume responsibility for
the physical and environmental condition of the Property and (iv) Buyer has
decided to purchase the Property solely on the basis of its own independent
investigation. Except as expressly set forth herein or in any document executed
by Sellers and delivered to Buyer pursuant to Section 9.2 (“Sellers’
Documents”), Sellers have not made, do not make, and have not authorized anyone
else to make any representation as to the present or future physical condition,
value, presence/absence of hazardous or toxic materials, financing status,
leasing, operation, use, tax status, income and expenses or any other matter or
thing pertaining to the Property, and Buyer acknowledges that no such
representation or warranty has been made and that in entering into this
Agreement it does not rely on any representation or warranty other than those
expressly set forth in this Agreement or in Sellers’ Documents. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN SELLERS’ DOCUMENTS, SELLERS MAKE NO
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED OR ARISING BY OPERATION OF LAW,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF CONDITION, HABITABILITY,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY. Sellers
shall not be liable for or bound by any verbal or written statements,
representations, real estate broker’s “setups” or information pertaining to the
Property furnished by any real estate broker, agent, employee, servant or any
other person unless the same are specifically set forth in this Agreement or in
Sellers’ Documents. The provisions of this Section 6.4 shall survive the
Closing. Nothing in this Section 6.4 or in Section 6.5 below shall constitute an
indemnification of, or otherwise obligate Buyer to indemnify, Sellers with
respect to any environmental liabilities or any Claims of third parties, in each
case affecting the Property and arising as a result of any Seller’s own
negligence or of any Released Parties (as defined in Section 6.5 below) or
existing as of the date immediately preceding the Closing Date.

9

--------------------------------------------------------------------------------




6.5Release. Except for any Claims (as defined below) arising out of a breach or
default by Sellers under this Agreement (including a breach of any of Sellers’
representations and warranties herein) or the closing documents of Sellers
(including breach of any of Sellers’ indemnities contained therein) (“Excepted
Claims”), Buyer and anyone claiming by, through or under Buyer hereby waive
their right to recover from and fully and irrevocably release Sellers and
Sellers’ employees, advisors, investors, beneficiaries, officers, trustees,
shareholders, members, representatives, agents, servants, attorneys, affiliates,
parents, subsidiaries, their successors and assigns, and all persons, firms,
corporations and organizations acting on their behalf (“Released Parties”) from
any and all claims, responsibility and/or liability that it may now have or
hereafter acquire against any of the Released Parties for any and all costs,
losses, claims, liabilities, damages, expenses, demands, debts, controversies,
claims, actions or causes of actions (collectively, “Claims”) arising from or
related to the condition (including any construction defects, errors, omissions
or other conditions, latent or otherwise, and the presence in the soil, air,
structures and surface and subsurface waters of materials or substances that
have been or may in the future be deemed to be hazardous materials or otherwise
toxic, hazardous, undesirable or subject to regulation and that may need to be
specifically treated, handled and/or removed from the Property under current or
future federal, state and local laws, regulations or guidelines or common law),
valuation, salability or utility of the Property, the condition of title to the
Property, compliance with any applicable federal, state or local law, rule or
regulations or common law with respect to the Property, or the Property’s
suitability for any purposes whatsoever, and any information furnished by the
Released Parties in connection with this Agreement.
7.Representations and Warranties.
7.1Representations and Warranties of Sellers. Sellers make the following
representations and warranties to Buyer, which representations and warranties
shall be true and correct in all material respects on the day of the Closing:
7.1.1RT Hudson is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware. RT Urban is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of New Jersey.
7.1.2The execution, delivery and performance of this Agreement and all other
documents, instruments and agreements now or hereafter to be executed and
delivered by Sellers pursuant to this Agreement are within the limited liability
company power of Sellers and have been duly authorized by all necessary or
proper limited liability company action. Each of this Agreement and the closing
documents to be executed and delivered by each Seller is a legal, valid and
binding obligation of each Seller, enforceable against each Seller in accordance
with its terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting the
rights of creditors generally. Seller has not filed or been the subject of any
filing of a petition under any federal or state bankruptcy or insolvency laws or
for the reorganization of debtors.
7.1.3Neither RT Hudson or RT Urban is a “foreign person” as defined in
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”).

10

--------------------------------------------------------------------------------




7.1.4There is no suit, dispute, action or administrative proceeding of any kind
pending against RT Hudson, RT Urban or the Property which, if adversely decided,
would prevent the consummation of the transaction contemplated by this
Agreement. Without limiting the generality of the foregoing, there are no actual
or, to Sellers' knowledge, threatened suits, actions or proceedings with respect
to all or part of the Property (a) for condemnation or (b) with the exception of
the Code Violations, alleging any material violation of any applicable law,
regulation, ordinance or code (collectively, “Laws and Regulations”).
7.1.5With the exception of the Code Violations, neither RT Hudson or RT Urban
has received any written notice or complaint (which remains uncured) from any
governmental authority or third party stating that the Property violates any
Laws and Regulations in any material respect.
7.1.6With respect to the Occupancy Leases and/or the Additional Occupancy
Leases, as applicable:
(a)There are no tenant leases or tenancy agreements affecting the Property, or
any portion thereof, other than the Occupancy Leases and any subleases
thereunder that may have been entered into by any of the Occupancy Tenants with
third parties;
(b)The Occupancy Leases are in full force and effect and have not been amended
in any material respect except as set forth in Exhibit C. Neither RT Hudson or
RT Urban has given, nor has RT Hudson or RT Urban received, any written notice
of a material default under any of the Occupancy Leases that remains uncured
(the foregoing does not apply to delinquencies in the payment of monthly rent
that have existed for less than thirty (30) days);
(c)The tenant security deposits made under the Occupancy Leases are set forth in
Exhibit D and Sellers are holding such amount under the Occupancy Leases, and
have not withdrawn or taken any amount of, or drawn against, such security
deposits;
(d)As of the Closing, Sellers will have paid in full all leasing, broker’s or
finder’s commissions (including any commissions for renewal or expansion options
that have been exercised by the tenants under the Occupancy Leases prior to the
Closing), and tenant finish-out obligations, that are unpaid although presently
due and payable by Sellers with respect to the Occupancy Leases, other than the
tenant improvement allowance provided to Charles Komar & Sons, Inc. under its
Occupancy Lease; and
(e)To Seller’s knowledge, the copy of the Occupancy Leases delivered or made
available by Sellers to Buyer is a true, correct copy of the Occupancy Leases in
all material respects.
7.1.7With respect to the Service Contracts:
(a)There are no material equipment leases or service, maintenance or other
similar contracts or agreements affecting the Property, or any portion thereof,
other than the Service Contracts and any equipment leases or other contracts or
agreements that may have been entered into by the Occupancy Tenants (or
subtenants of the Occupancy Tenants) of the Property with third parties; and

11

--------------------------------------------------------------------------------




(b)Each Service Contract is in full force and effect and has not been amended in
any material respect except as set forth in Exhibit D. Neither RT Hudson or RT
Urban has given, nor has RT Hudson or RT Urban received, any written notice of a
material default under any of the Service Contracts that remains uncured, except
as set forth in Exhibit D.
7.1.8The Management Agreement will be terminated by Sellers as of the Closing
without cost to Buyer.
7.1.9The Land Lease and the Building Lease are in full force and effect and, to
Seller’s knowledge, have not been amended in any material respect. There are no
defaults under the Land Lease or the Building Lease by either landlord or
tenant.
7.1.10With respect to the New Jersey Industrial Site Recovery Act, as defined in
N.J.S.A. 13:1K-6 et. seq., and the rules and regulations promulgated thereunder
(“ISRA”), to Sellers’ knowledge: (i) no operations currently conducted at the
Property render it an “industrial establishment” as contemplated by ISRA because
such operations fall within a NAICS code that is not subject to ISRA and are
covered under the exemptions codified at N.J.A.C. 7:26B-2.1(b)(2); (ii) the
NAICS code covering the operations of Occupancy Tenant at the Property is NAICS
# 531120; (iii) during Sellers’ ownership of the Property, the provisions of
ISRA were not triggered; and (iv) the sale of the Property pursuant to this
Agreement will not trigger the provisions of ISRA because the Property is not
now and has not been (during the period of Sellers’ ownership) an “industrial
establishment” as contemplated by ISRA and is implementing regulations. To
Seller's knowledge, but except as expressly disclosed in any environmental
reports provided to Buyer, no underground storage tanks of any kind are located
in, on or under the Property. Except as expressly disclosed in any environmental
reports provided to Buyer, Seller has not received any written notice from an
Authority that Seller or the Property currently is in violation of any
Environmental Laws.
7.1.11Except for Buyer, no Seller has granted or agreed in writing to grant to
any person, and none of them is a party to, any outstanding option, contract
right of first refusal, or right of first offer with respect to a purchase or
sale of the Property.
7.1.12No Seller has filed, nor has any Seller instructed anyone to file, notices
of protest against, or to commence actions to review real property tax
assessments ("Tax Proceedings") against the Property which are currently
pending.
7.1.13No Seller has any employees.
7.1.14Each Seller and, to each Seller’s actual knowledge, each person or entity
owning an interest in Seller is (1) not currently identified on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control, Department of the Treasury and/or on any other similar
list, (ii) not a person or entity with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of United States law, regulation, or Executive Order of the
President of the United States, and (iii) not an “Embargoed Person (as such term
is defined in Section 7.3.3 below).”
7.1.15With respect to the Financial Agreement:

12

--------------------------------------------------------------------------------




(a)The Financial Agreement is in full force and effect and has not been amended
in any respect.
(b)Neither RT Hudson or RT Urban have received any written notice of default
from the City under the Financial Agreement that remains uncured.
(c)The copy of the Financial Agreement delivered or made available by Sellers to
Buyer is a true, correct and complete copy of such Agreement in all material
respects.
7.1.167.1.17    With respect to the Existing Loan:
(a)    Exhibit C is a schedule of all material documents evidencing, securing
and/or governing the Existing Loan and such loan documents have not been amended
or modified in any material respect except as set forth in Exhibit C.
(b)    Seller has not received a written notice of default under the Existing
Loan Documents that has not been cured or waived.
(c)    To Sellers’ knowledge, as of October 19, 2015, the outstanding principal
balance of the Existing Loan is $102,019,637.65 and the real estate tax and
rollover reserve escrow accounts presently held by Existing Lender (the “Reserve
and Escrow Accounts”) are in the aggregate amount of $4,257,410.35.
7.2Limitation of Sellers’ Representations. The representations and warranties of
Sellers contained in Section 7.1 are made as of the Effective Date. Prior to the
date of the Closing, Sellers shall notify Buyer of any modifications to such
representations that are required to make such representations true in all
material respects, including any modifications arising from actions taken in
compliance with Section 14. If any representation of Sellers herein, although
true as of the Effective Date, is no longer true at the Closing as a result of a
matter, event or circumstance beyond Sellers’ reasonable control, Buyer may not
consider same as an event of default hereunder; but rather, in such case, Buyer
may, at Buyer’s option and as Buyer’s sole and exclusive remedy, terminate this
Agreement and have the Deposit refunded by Escrow Agent, whereupon the parties
hereto shall have no further rights, obligations or liabilities with respect to
each other hereunder, except for the any rights and obligations that expressly
survive herein. The representations and warranties set forth in Section 7.1 and
in Sellers’ Documents shall survive the Closing to the date (the “Representation
Termination Date”) occurring six (6) months after the date of the Closing, at
which time such representations and warranties shall terminate and be of no
further force or effect, except for any claims made prior to the Representation
Termination Date as hereinafter set forth; provided, however, that the
representations and warranties set forth in Section 7.1.1 through 7.1.3 shall
survive the Closing for a period of one (1) year after the Closing Date. All
other representations and warranties made by Sellers in this Agreement, unless
expressly provided otherwise, shall not survive the Closing. In order to make a
claim for damages based on the inaccuracy of any of the representations or
warranties of Sellers contained in Section 7.1 or in Sellers’ Documents,
promptly after discovery of any such inaccuracy (but in any event prior to the
Representation Termination Date), Buyer shall notify Sellers in writing (a
“Misrepresentation Notice”) that

13

--------------------------------------------------------------------------------




Buyer has discovered the existence of an inaccuracy in a warranty or
representation (such Misrepresentation Notice to describe the inaccuracy in
reasonable detail). Thereupon, the claim set forth in such Misrepresentation
Notice shall continue to survive until final resolution or settlement thereof.
No post-Closing claim for breach of any representation or warranty of Sellers
shall be actionable or payable if the breach in question results from or is
based on a condition, state of facts or other matter that was known to Buyer
prior to the Closing (from whatever source as a result of Buyer’s due diligence
tests, investigations and inspections of the Property, or otherwise disclosed in
the Review Materials or other reports or studies obtained by Buyer, or from a
disclosure by Sellers or Sellers’ agents and employees). Where representations
and warranties are made in this Agreement to “Sellers’ knowledge,” such phrase
shall mean and be limited to the current actual knowledge of Philip L. Kianka,
the Executive Vice President of each of Sellers and Dennis Keyes, a Vice
President of each of Sellers, such individuals having responsibility for
oversight of the management, leasing and operation of the Property
(collectively, “Sellers’ Representatives”); provided, however, that neither
Philip L. Kianka or Dennis Keyes shall have any personal liability in connection
with, or arising out of, any representation made by Sellers in this Agreement.
For purposes of the representations and warranties made by Sellers in this
Agreement and/or Sellers’ Documents, (1) “Sellers’ knowledge” shall not include
that of any independent contractor hired by Sellers and (2) notices received by
any independent contractor hired by Sellers and not delivered by such contractor
to Sellers shall not be deemed to have been received by Sellers. Furthermore,
Sellers’ knowledge shall not include any implied, imputed or constructive
knowledge of Sellers’ Representatives (or either of them) and shall not
constitute any representation that Sellers’ Representatives have made or are
obligated to make any independent investigation or have any implied duty to
investigate any matters relating to this Agreement.
7.3Representations and Warranties of Buyer. Buyer makes the following
representations and warranties to Sellers, which representations and warranties
shall be true and correct in all material respects on the date of the Closing:
7.3.1Each of Investor IV and Investor V is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware.
7.3.2The execution, delivery and performance of this Agreement and all other
documents, instruments and agreements now or hereafter to be executed and
delivered by Buyer pursuant to this Agreement are within the power of Buyer and
have been duly authorized by all necessary or proper limited liability company
action. This Agreement and the closing documents to be executed and delivered by
Buyer is a legal, valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws affecting the rights of creditors generally. Buyer has not filed or been
the subject of any filing of a petition under any federal or state bankruptcy or
insolvency laws or for the reorganization of debtors.
7.3.3Buyer and, to Buyer's actual knowledge, each person or entity owning an
interest in Buyer is (1) not currently identified on the Specially Designated
Nationals and Blocked Persons List maintained by the Office of Foreign Assets
Control, Department of the Treasury and/or on any other similar list, (ii) not a
person or entity with whom a citizen of the United States is prohibited to
engage in transactions by any trade embargo, economic sanction,

14

--------------------------------------------------------------------------------




or other prohibition of United States law, regulation, or Executive Order of the
President of the United States, and (iii) not an “Embargoed Person.” None of the
funds or other assets of Buyer constitute property of, or are beneficially
owned, directly or indirectly, by any Embargoed Person, and no Embargoed Person
has any interest of any nature whatsoever in Buyer (whether directly or
indirectly). The term “Embargoed Person” means any person, entity or government
subject to trade restrictions under U.S. Law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. § 1701 et seq., The
Trading With The Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder.
The representations and warranties of Buyer contained in this Section 7.3 shall
survive the Closing to the Representation Termination Date, at which time such
representations and warranties shall terminate and be of no further force or
effect, except for any claims made prior to the Representation Termination Date,
in the manner set forth in Section 7.2.
8.Conditions to Closing.
8.1Buyer’s Condition. Buyer’s obligation to close the transaction contemplated
by this Agreement is subject to the satisfaction, at or prior to the Closing, of
the following conditions precedent, which Buyer may waive in writing.
8.1.1Tenant Estoppel Certificates. The following condition is hereinafter
referred to as the “Tenant Estoppel Condition”. That Sellers shall have obtained
and delivered to Buyer an executed tenant estoppel certificate (individually, a
“Tenant Estoppel Certificate” and collectively, the “Tenant Estoppel
Certificates”) from each of Lord Abbett & Co. LLC and Charles Komar & Sons, Inc.
Each Tenant Estoppel Certificate shall be (i) in substantially the same form as
is provided under the applicable lease or, if no such form is provided, in
substantially the form attached hereto as Exhibit G and (ii) dated no earlier
than thirty (30) days prior to the Closing Date. Any qualification of any
assertion in a Tenant Estoppel Certificate regarding the status of the
performance of any of landlord’s obligations under the applicable lease that
such assertion is made “to Tenant’s knowledge” or similar qualification made by
the tenant shall be acceptable. Buyer shall have three (3) Business Days after
receipt of an executed Tenant Estoppel Certificate to advise Sellers in writing
of any objections thereto and, if Buyer fails to notify Sellers of any such
objections, then such Tenant Estoppel Certificate shall be deemed approved by
Buyer. Sellers shall have no obligation to make any payment or to institute any
action or proceeding in order to obtain the Tenant Estoppel Certificates.
8.1.2Failure of Tenant Estoppel Condition. If the Tenant Estoppel Condition is
not satisfied or waived by Buyer on or prior to the date that is ninety (90)
days from the Effective Date of this Agreement (the "Estoppel Period"), then
Buyer or Sellers may postpone the date of the Closing for up to thirty (30) days
in order to obtain the Tenant Estoppel Certificates by written notice of
postponement given to the other party at least two (2) Business Days prior to
the expiration of the Estoppel Period. Furthermore, if the Tenant Estoppel
Condition is not satisfied or waived by Buyer on or prior to the last day of the
Estoppel Period, as it may be extended pursuant to the preceding sentence, Buyer
may terminate this Agreement, in which event the Deposit, including all interest
earned thereon, shall be promptly returned to Buyer and the parties shall be
released from all further obligations and liabilities hereunder,

15

--------------------------------------------------------------------------------




except with respect to the covenants and indemnities set forth in Sections 4,
6.1, 6.3, 13, and 19.14 (collectively, the “Surviving Obligations”).
8.1.370 Hudson Property Closing. The "Closing" as such term is defined in the 70
Hudson PSA shall have already occurred (the "70 Hudson Closing"). It is
understood, however, that the 70 Hudson Closing shall not occur before January
13, 2016.
8.2Joint Conditions. The obligation of Sellers and Buyer, respectively, to close
the transaction contemplated by this Agreement is subject to the satisfaction,
at or prior to the Closing, of the following conditions precedent (the “Joint
Conditions”).
8.2.1Financial Agreement. The following condition is hereinafter referred to as
the Financial Agreement Condition. That the City has approved and consented to
the assignment of the Financial Agreement by RT Urban to the Buyer Tax Exemption
Entity and the assumption by the Buyer Tax Exemption Entity of RT Urban’s
obligations under the Financial Agreement (the “City's Consent"). Promptly after
the Effective Date of this Agreement, Sellers and Buyer shall make application
jointly to the City requesting such approval and consent (the “Financial
Agreement Application”). If required by the City, the Financial Agreement
Application also shall include any application for a new or amended tax
abatement. Sellers and Buyer acknowledge that any lease/sublease structure
required of Buyer in order for the Buyer Tax Exemption Entity to qualify for
continuing benefits under the Financial Agreement shall be the sole
responsibility of Buyer except that Sellers shall convey their existing
leasehold interests, as landlord and tenant, as necessary for Buyer and the
Buyer Tax Exemption Entity to maintain a qualifying structure. Within thirty
(30) days from the Effective Date, Buyer shall provide Sellers with copies of
any and all other applications and documentation required of Buyer and the Buyer
Tax Exemption Entity in order to make application to the City. The Buyer Tax
Exemption Entity shall be an urban renewal company formed and qualified to do
business under the provisions of the Long Term Tax Exemption Law of 1992, as
amended and supplemented, N.J.S.A.-40A:20-1 et seq. (the "LTTE Law") and shall
be an Affiliate of Buyer and shall otherwise possess all other qualifications in
order to be approved by the City as the assignee of Urban under the Financial
Agreement. Buyer and Sellers each shall, to the extent practicable, be entitled
to have a representative present in connection with all communications between
the other and the City in regard to the transfer of the Financial Agreement,
whether in person or by telephonic or electronic means and each shall, to the
extent practicable, provide at least twenty-four (24) hours prior notice (which
notice may be telephonic, e-mail or fax) to the other of any such proposed
communications. Each of Buyer and/or the Buyer Tax Exemption Entity and Sellers
shall be responsible for all aspects of the filing of the Financial Agreement
Application applicable to it, including all disclosure requirements that may
apply to Buyer and the Buyer Tax Exemption Entity, if any. If this Agreement is
terminated, then, at Seller’s option, Buyer either shall (A) formally withdraw
the Financial Agreement Application (the “Withdrawal Request”) or (B) assign all
of its right, title and interest in the Financial Agreement Application to a
designee of Sellers. Notwithstanding anything herein to the contrary, the
Financial Agreement Condition shall be deemed to have been satisfied if the City
Consent of the transfer of the Financial Agreement to Buyer is substantially in
the same form and substance as the City consent that was granted in connection
with the assignment of the Financial Agreement to RT Urban. Sellers and Buyer
agree to share equally (50/50) the payment of the administrative or transfer fee
charged by the City for the City’s Consent. Seller shall be

16

--------------------------------------------------------------------------------




responsible for making all payments to the City required under Section 8.3 of
the Financial Agreement in connection with the assignment of the Financial
Agreement to Buyer.
8.2.2Consent and Release by Existing Lender. That Existing Lender has agreed in
writing to (i) consent to the conveyance and transfer of the Property to Buyer,
subject to the Existing Loan Documents, (ii) approve the assumption by Buyer and
its guarantor of the obligations of RT Hudson and Guarantor under the Existing
Loan Documents and (iii) release RT Hudson and Guarantor from liability under
the Existing Loan Documents with respect to matters first arising or accruing
after the Closing Date (the foregoing items (i), (ii) and (iii) being
hereinafter collectively referred to as the “Loan Assumption Condition”). Within
three (3) Business Days following the Effective Date, RT Hudson shall request a
loan assumption application form from Existing Lender. Buyer agrees to submit a
fully-completed loan assumption application along with any required loan
application fees, loan servicing and processing fees and deposits to Existing
Lender within five (5) Business Days after receipt of Existing Lender’s loan
assumption application form, and Buyer shall thereafter use good faith and
diligent efforts to satisfy the Loan Assumption Condition. In connection with
the foregoing, Buyer agrees (x) to reasonably cooperate with Existing Lender’s
customary requests for delivery of information, (y) to enter into loan
assumption documents in form and content customarily required of similarly
situated buyers in similar transactions but in any event consistent with the
terms of the Existing Loan Documents, and (z) to comply with any other
commercially reasonable requirements and conditions of Existing Lender
consistent with the terms of the Existing Loan Documents. Buyer acknowledges
that the documents by which RT Hudson and Guarantor assumed the Existing Loan
Documents are commercially reasonable. Buyer agrees to provide such opinions as
may be customarily required by Existing Lender consistent with the Existing Loan
Documents. In addition, Buyer acknowledges and agrees that (A) Buyer or its
permitted assignee may be required to constitute a new single purpose entity to
satisfy Existing Lender’s special purpose entity requirements and Buyer will
take such reasonable action in connection therewith so as to not delay the
Existing Loan assumption process, and (B) any requirements of Existing Lender
that Buyer continue to escrow or deposit of real estate taxes, tenant inducement
and improvement costs, deferred maintenance or any other reserves or impounds
provided for under the Existing Loan Documents shall not be deemed a material
modification of the Existing Loan. Buyer acknowledges that the economic terms of
the Existing Loan shall not be modified in connection with the satisfaction of
the Loan Assumption Condition and that Buyer’s obligation to perform under this
Agreement shall not be conditioned upon Existing Lender providing any
modifications to the economic terms of the Existing Loan. Buyer agrees to pay
any commercially reasonable loan assumption fee required by Existing Lender as a
requirement for satisfying the Loan Assumption Condition, as well as all other
costs and expenses of Existing Lender related to the assumption of the Existing
Loan, including without limitation, all reasonable attorneys’ fees, title costs,
appraisals fees, processing fees, filing fees, mortgage taxes, and title
insurance policy or endorsement premiums and other actual third party costs
incurred by Existing Lender in connection with Buyer’s application for
assumption of the Existing Loan, which obligation shall survive the Closing or
the sooner termination of this Agreement. Buyer further agrees that SSC IV,
L.P., a Delaware limited partnership (“Buyer’s Guarantor”), shall be submitted
to Existing Lender as a substitute and replacement guarantor/indemnitor to
replace Guarantor under the Existing Loan Documents. Buyer represents and
warrants to Sellers that Buyer’s Guarantor has a net worth of at least
$100,000,000.00 as of the Effective Date and will have a net worth of at least
$100,000,000.00 on the Closing Date.

17

--------------------------------------------------------------------------------




Nothing herein shall obligate Buyer to agree to any material adverse
modification of the terms of the Existing Loan Documents in order to satisfy the
Loan Assumption Condition. Seller shall reasonably cooperate with Buyer in
applying for and satisfying the Loan Assumption Condition, including delivery of
any notices or requests required to be submitted in connection therewith or
reasonably requested by Buyer or Existing Lender and shall use good faith and
diligent efforts to assist Buyer in satisfying the Loan Assumption Condition.
8.2.3Failure of Joint Conditions. If any one or more of the Joint Conditions is
not satisfied within ninety (90) days from the Effective Date of this Agreement
(the “Consent Period”), Buyer or Sellers may extend the Consent Period for up to
thirty (30) days in order to satisfy the Joint Conditions by written notice of
postponement given to the other party at least two (2) Business Days prior to
the expiration of the Consent Period. Furthermore, if the Joint Conditions are
not satisfied on or prior to the expiration of the Consent Period, as it may be
extended pursuant to the preceding sentence, either Buyer or Sellers may
terminate this Agreement in which event the Deposit, including all interest
earned thereon, shall be promptly returned to Buyer and the parties shall be
released from all further obligations and liabilities hereunder, except with
respect to the Surviving Obligations and the Withdrawal Request. Notwithstanding
anything herein to the contrary, if any Joint Condition has not been satisfied
as a result of a party’s breach of its obligations under Section 8.2, then the
non-breaching party shall be entitled to exercise its rights and remedies under
Section 15.
9.Closing.
9.1Time and Place. The closing contemplated by this Agreement (the “Closing”)
shall take place on the date ("Closing Date") (A) that is five (5) Business Days
after the later to occur of (i) the satisfaction of the Tenant Estoppel
Condition and the Joint Conditions, and (ii) satisfaction of the Bulk Sales
notice condition in Section 20 below and (B) on which the 70 Hudson Closing
occurs or, as soon as possible thereafter subject to clause (A) of this
sentence. The Closing shall be conducted through an escrow with Escrow Agent. If
the Closing Date is not a Business Day, the Closing shall be held on the next
ensuing Business Day. Time is of the essence with respect to the Closing. For
the purposes of clarification, if the 70 Hudson Closing has not already occurred
or the 70 Hudson PSA has been terminated for any reason whatsoever, then this
Agreement shall automatically terminate, and, provided the termination of the 70
Hudson PSA was not solely the result of the breach of the Buyer thereunder, then
the Deposit, including all interest earned thereon, shall be promptly returned
to Buyer and the parties shall be released from all further obligations and
liabilities hereunder, except with respect to the Surviving Obligations and the
Withdrawal Request.
9.2Sellers’ Closing Documentation and Requirements. At the Closing, Sellers
shall deliver the following to Buyer:
9.2.1bargain and sale deed, with covenants against grantor's acts, duly executed
and acknowledged, conveying to Buyer fee simple title to the Property, subject
to the Permitted Exceptions in the form attached hereto as Exhibit N;
9.2.2a bill of sale, duly executed and acknowledged, transferring to Buyer all
of the Personal Property in the form attached hereto as Exhibit H;

18

--------------------------------------------------------------------------------




9.2.3a lease assignment and assumption, duly executed and acknowledged,
transferring to Buyer the landlord’s interest under the Occupancy Leases and the
Additional Occupancy Leases (if any), in the form attached hereto as Exhibit I
(the “Assignment of Occupancy Leases”);
9.2.4a lease assignment and assumption, duly executed and acknowledged,
transferring to Buyer the landlord’s interest under the Land Lease, in the form
attached hereto as Exhibit J (the “Landlord’s Land Lease Assignment”);
9.2.5a lease assignment and assumption, duly executed and acknowledged,
transferring to Buyer the tenant’s interest under the Building Lease, in the
form attached hereto as Exhibit K (the “Tenant’s Building Lease Assignment”);
9.2.6a lease assignment and assumption, duly executed and acknowledged,
transferring to Buyer’s Tax Exemption Entity, the tenant’s interest under the
Land Lease, in the form attached hereto as Exhibit L (the “Tenant’s Land Lease
Assignment”);
9.2.7a lease assignment and assumption, duly executed and acknowledged,
transferring to Buyer’s Tax Exemption Entity, the landlord’s interest under the
Building Lease, in the form attached hereto as Exhibit M (the “Landlord’s
Building Lease Assignment”);
9.2.8an assignment and assumption, duly executed and acknowledged, transferring
to Tax Exemption Entity, RT Urban’s interest under the Financial Agreement, in
the form attached hereto as Exhibit N (the “Financial Agreement Assignment”);
9.2.9an affidavit of Sellers stating, under penalty of perjury, its United
States taxpayer identification number and that it is not a “foreign person” as
defined in Section 1445(f)(3) of the Code, and otherwise in the form prescribed
by the Internal Revenue Service;
9.2.10executed originals or certified copies of the Occupancy Leases, the
Additional Occupancy Leases (if any), the Land Lease, the Building Lease, the
Financial Agreement and the Service Contracts;
9.2.11a written notice, executed by Sellers and addressed to the tenants under
the Occupancy Leases and the Additional Occupancy Leases (if any) indicating
that the Property has been sold to Buyer and that any security deposit under the
Occupancy Leases and the Additional Occupancy Leases (if any) has been
transferred to Buyer;
9.2.12the Tenant Estoppel Certificates obtained by Sellers pursuant to Section
8.1.1;
9.2.13an assignment and assumption of the Service Contracts, duly executed and
acknowledged, assigning and transferring to Buyer all right, title and interest
of Sellers in and to, and all post-closing obligations of the owner of the
Property under, the Service Contracts (excluding any Service Contracts
terminated prior to Closing), in the form attached hereto as Exhibit O (the
“Assignment of Service Contracts”);

19

--------------------------------------------------------------------------------




9.2.14all documents required of RT Hudson and Guarantor by Existing Lender in
connection with the satisfaction of the Loan Assumption Condition.
9.2.15all good standing certificates and other governmental certificates (if
any) required of Sellers under the Title Commitment;
9.2.16a written notice to Escrow Agent pursuant to Section 3.1 of the Escrow
Agreement; and
9.2.17an estoppel certificate from the property owners’ association under the
Declaration of Covenants and Restrictions for Colgate Center (such Declaration,
as amended, the “Declaration”), dated within thirty (30) days of the Closing
Date, certifying that: (i) no fees or assessments levied against the Property
pursuant to the Declaration are unpaid, (ii) to the knowledge of the certifying
party, the Property is not in violation of the Declaration and (iii) the
Declaration is in full force and effect. If Sellers are unable to obtain the
foregoing estoppel, then Sellers shall execute and deliver to Buyer a substitute
certificate, certifying to the matters described in clauses (i)-(iii) of this
Section 9.2.17 (such certificate, a “Sellers Declaration Estoppel”). The Sellers
Declaration Estoppel shall survive the Closing for one (1) year, and any
liability of the Sellers thereunder shall be subject to the limitations and
other conditions contained in Section 18 below. The Sellers Declaration Estoppel
delivered to Buyer hereunder shall be deemed revoked, null and void, if Sellers
subsequently receive, and deliver to Buyer, the estoppel certificate executed by
the property owners’ association as described above in this Section 9.2.17;
9.2.18with respect to the letters of credit listed in Exhibit D hereto
9.2.19(the “Letters of Credit”), deliver to Buyer the Letters of Credit together
with an assignment of the Letters of Credit and such other instruments as the
issuer(s) of the Letters of Credit shall reasonably require;
9.2.20such other documents and instruments as Buyer or the Title Company may
reasonably request, or as may be required by law, in order to consummate the
transaction contemplated hereby.
9.3Buyer’s Closing Documentation and Requirements. At the Closing, Buyer shall
pay the Closing Payment in accordance with the provisions of this Agreement and
shall deliver the following to Sellers:
9.3.1the Assignment of Occupancy Leases, the Landlord’s Land Lease Assignment,
the Tenant’s Building Lease Assignment, the Tenant’s Land Lease Assignment, the
Landlord’s Building Lease Assignment, the Financial Agreement Assignment and the
Assignment of Service Contracts, each duly executed and acknowledged by Buyer or
Buyer’s Tax Exemption Entity, as applicable;
9.3.2all documents required of Buyer and its guarantor by Existing Lender in
connection with the satisfaction of the Loan Assumption Condition.
9.3.3all good standing certificates and other governmental certificates (if any)
required of Buyer and the Buyer Tax Exemption Entity under the Title Commitment;

20

--------------------------------------------------------------------------------




9.3.4a written notice to Escrow Agent pursuant to Section 3.1 of the Escrow
Agreement; and
9.3.5such other documents and instruments as Sellers may reasonably request in
order to consummate the transaction contemplated hereby.
9.4Form. All documents and instruments required hereby shall be in form and
substance reasonably acceptable to Sellers and Buyer.
9.5Possession. At the Closing, Seller shall transfer possession of the Property
to Buyer on the Closing Date in the condition required under this Agreement.
Seller shall, upon Closing, deliver to Buyer the originals (if Seller has the
originals, otherwise copies) of all consents, authorizations, variances,
licenses, permits and certificates of occupancy, if any, issued by any
governmental authority with respect to the Property, all intangible personal
property in written form, if any, all warranties and guarantees, the Lease
files, any Personal Property not located at the Property, the books and records
relating to the Property and the Leases (excluding Seller's internal books,
memoranda and other analyses with respect to the Property or the Leases) and any
other plans and specifications, certificates, licenses and approvals relating to
the Property in the possession or control of Seller, which shall become the
property of Buyer upon Closing.
10.Adjustments and Prorations. Not less than three (3) Business Days prior to
the Closing, Sellers shall determine the amounts of the prorations in accordance
with this Agreement and notify Buyer thereof. Buyer shall review and, as long as
Sellers’ proposed prorations are consistent with the terms of this Agreement,
promptly approve such determinations prior to the Closing. Thereafter, Buyer and
Sellers shall inform Escrow Agent of such amounts. The following items in this
Section 10 shall be adjusted and prorated between Sellers and Buyer as of the
day of Closing, based upon the actual number of days in the applicable month or
year:
(a)Taxes. All real estate taxes, assessments and governmental charges, payments
in lieu of taxes (including, without limitation, annual service charges, land
taxes, administrative fees and other consideration under the terms of the
Financial Agreement) or assessments imposed by any governmental authority
(“Taxes”) for the year in which the Closing occurs shall be prorated between
Buyer and Sellers with respect to the Property as of the Closing on the basis of
the fiscal year assessed. If the Closing occurs prior to the receipt by Sellers
of the tax bill for the Property for applicable tax period in which the Closing
occurs, Taxes with respect to the Property shall be prorated for such calendar
year or other applicable tax period based upon the prior year’s tax bill.
Notwithstanding the foregoing, Taxes shall not be prorated with respect to the
Property to the extent that any tenant under the Occupancy Leases or the
Additional Occupancy Leases is obligated to pay the full amount of the Taxes
directly to the applicable taxing authority and the Occupancy Tenant is current
with respect to such payments. Sellers, not Buyer, shall be responsible for any
supplemental taxes or omitted assessments relating to the period prior to the
Closing Date, regardless of when such supplemental taxes or omitted assessments
are actually assessed, and Sellers shall promptly pay such amounts so as to
avoid any enforcement by the applicable governmental authorities for payment;
provided, however, that if in connection with obtaining the City’s consent or
otherwise, the City shall issue a writing indicating that it does not believe
that any supplemental taxes or omitted assessments are or will

21

--------------------------------------------------------------------------------




become due for the period prior to the Closing Date, then Seller’s liability
under this sentence shall be subject to the limitation on liability set forth in
Section 18. The obligations set forth in this Section 10(a) shall survive the
Closing for a period of one (1) year after the Closing Date.
(b)Reproration of Taxes. Within thirty (30) days after receipt of final bills
for Taxes, the party receiving said final tax bills shall furnish copies of the
same to the other party and shall prepare and present to such other party a
calculation of the reproration of such Taxes based upon the actual amount of
such Taxes for the year on the basis of the fiscal year assessed. The parties
shall make the appropriate adjusting payment between them within thirty (30)
days after presentment to Sellers of Buyer’s calculation and appropriate back-up
information. The provisions of this Section 10(b) shall survive the Closing for
a period of one (1) year after the Closing Date.
(c)Rents, Income and Other Expenses. Rents and any other amounts paid to Sellers
by tenants under the Occupancy Leases and the Additional Occupancy Leases shall
be prorated as of 11:59 P.M. on the day preceding the Closing Date and be
adjusted against the Purchase Price on the basis of a schedule which shall be
prepared by Sellers and delivered to Buyer for Buyer’s review and approval prior
to Closing. Sellers and Buyer shall prorate all rents, additional rent, common
area maintenance charges, operating expense contributions, tenant reimbursements
and escalations, and all other payments under the Occupancy Leases and the
Additional Occupancy Leases (if any) received as of the Closing Date so that, at
Closing, Sellers will receive monthly basic rent payments through the day prior
to the Closing Date and Sellers will receive reimbursement for all expenses paid
by Sellers through the day prior to the Closing Date (including, without
limitation, Taxes, unless full taxes are paid by any tenant under the Occupancy
Leases or the Additional Occupancy Leases (if any) directly to the applicable
taxing authority) (such expenses shall be reasonably estimated if not
ascertainable as the Closing Date and then shall be re-adjusted as provided in
(e) below when actual amounts are determined) to the extent received or paid, as
applicable, as of the Closing Date. Buyer agrees to pay to Sellers, upon
receipt, any rents or other payments made by any tenant under the Occupancy
Leases or the Additional Occupancy Leases (if any) that apply to periods prior
to Closing but which are received by Buyer after Closing and Sellers agree to
pay to Buyer, upon receipt, any rents or other payments made by any tenant under
the Occupancy Leases or the Additional Occupancy Leases (if any) that apply to
periods on and after the Closing but which are received by Sellers after
Closing; provided, however, that, in all cases, any rents or other payments made
by any tenant under the Occupancy Leases or the Additional Occupancy Leases (if
any) received by Buyer or Sellers after Closing shall be applied first to any
amounts then due and owed to Buyer by the applicable tenant with the balance, if
any, paid over to Sellers to the extent of delinquencies existing on the date of
Closing. Buyer agrees to use commercially reasonable efforts, short of
threatening or actually filing litigation or termination of the Occupancy Leases
or the Additional Occupancy Leases (if any), to collect from any tenant on
behalf of Sellers any rents or other charges payable with respect to the
Occupancy Leases and Additional Occupancy Leases and Additional Occupancy Leases
that are delinquent or past due as of the Closing Date. Upon collection of any
such delinquent or past due amounts, Buyer shall promptly remit the same to
Sellers. Buyer will keep Sellers reasonably apprised of the progress of any such
collection efforts by Buyer on behalf of Sellers. The provisions of this Section
10(c) shall survive the Closing.

22

--------------------------------------------------------------------------------




(d)Tenant Inducement Costs. Except as otherwise set forth herein, (i) Sellers
shall pay all Tenant Inducement Costs payable under the Occupancy Leases and
attributable to periods prior to the Effective Date, and (ii) if such amounts
have not been paid in full on or before Closing, Buyer shall receive a credit
against the Purchase Price in the aggregate amount of all such Tenant Inducement
Costs remaining unpaid at Closing, including, without limitation, the
approximately $16,166,081 in inducements under the Charles Komar & Sons, Inc.
Occupancy Lease, and Buyer shall assume the obligation to pay amounts after
Closing. Buyer shall be responsible for the payment of all Tenant Inducement
Costs (i) as a result of any renewals or extensions or expansions of the
Occupancy Leases entered into after the Effective Date hereof in accordance with
Section 14 and (ii) under any Additional Occupancy Leases approved or deemed
approved by Buyer in accordance with Section 14. The provisions of this Section
10(d) shall survive the Closing.
(e)Operating Expenses; Year End Reconciliation. Installment payments of special
assessment liens, vault charges, sewer charges, utility charges, and normally
prorated operating expenses actually paid or payable by Sellers as of the
Closing Date shall be prorated as of the Closing Date and adjusted against the
Purchase Price, provided that within ninety (90) days after the Closing, Buyer
and Sellers will make a further adjustment for such expenses which may have
accrued or been incurred prior to the Closing Date, but which were not paid as
of the Closing Date. In addition, within ninety (90) days after the close of the
fiscal year used in calculating the pass-through to any tenant of operating
expenses and/or common area maintenance costs under the Occupancy Leases or the
Additional Occupancy Leases (if any) (where such fiscal year includes the
Closing Date), Sellers and Buyer shall re-prorate on a fair and equitable basis
all rents and income prorated pursuant to this Section 10 as well as all
expenses prorated pursuant to this Section 10. The provisions of this Section
10(e) shall survive the Closing.
(f)Reserve and Escrow Accounts; Accrued Interest. If the Reserve and Escrow
Accounts are to be transferred to Buyer upon Closing, the Purchase Price shall
be adjusted by crediting Sellers and charging Buyer with the balance of the
Reserve and Escrow Accounts as of the Closing Date. In addition, accrued but
unpaid interest under the Existing Loan shall be prorated as of the Closing
Date, with Buyer being liable for interest accruing on the Closing Date.
(g)Additional Adjustments. The following adjustments to the Purchase Price shall
be made between the parties at the Closing: (a) Buyer shall be credited and
Sellers charged with cash security deposits or advance rentals made under the
Occupancy Leases and the Additional Occupancy Leases, and (b) Sellers shall be
credited and Buyer charged with transferable deposits under the Service
Contracts.
(h)Code Credit. Buyer shall be credited, and Sellers charged, with the Code
Credit, if applicable.
(i)Colgate Center. Any assessments or other charges imposed against the Property
pursuant to the Declaration of Covenants and Restrictions for the Colgate Center
shall be prorated between Buyer and Sellers as of the Closing on the basis of
the fiscal period relating thereto.

23

--------------------------------------------------------------------------------




11.Expenses.
11.1Expenses. Buyer shall pay (a) the premium for the Title Policy and the cost
of all endorsements and any extended coverage obtained by Buyer thereunder;
(b) the cost of the New Survey; (c) one-half (1/2) of all escrow fees and
expenses charged by Escrow Agent; (d) all recording fees on any document
recorded pursuant to this Agreement; (e) the realty transfer fee/mansion tax
imposed by N.J.S.A. 46:15-7.2, if any, due from purchasers pursuant to Form
RTF-IEE (Affidavit of Consideration for Use By Buyer); (f) one-half (1/2) of the
administrative or transfer fee charged by the City in connection with the
assignment of the Financial Agreement to Buyer; and (g) except as set forth
herein, all other costs incidental to the Closing. Sellers shall pay (a) all
state and county transfer taxes with respect to the transaction contemplated
hereby, including, without limitation, those imposed pursuant to N.J.S.A.
46:15-7 and 7.1; (b) one-half (1/2) of the administrative or transfer fee
charged by the City in connection with the assignment of the Financial Agreement
to Buyer; (c) one-half (1/2) of all escrow fees and expenses charged by the
Escrow Agent; (d) if required, all payments to the City under Section 8.3 of the
Financial Agreement; and (e) if Sellers exercise the Prepayment Option (defined
in Section 21 below), all recording charges in connection with the release of
any mortgages encumbering the Property.
11.2Attorney’s Fees. Each party shall pay its own attorney’s fees and all of its
other expenses, except as otherwise expressly set forth herein.
12.Risk of Loss; Casualty and Eminent Domain.
12.1Casualty. If, prior to the Closing, the Property is damaged by fire,
vandalism, acts of God or other casualty or cause, Sellers shall promptly give
Buyer notice of any such damage (the “Damage Notice”), together with Sellers’
estimate of the cost and period of repair and restoration. In any such event:
(a) in the case of damage to the Property of less than Two Million and No/100
Dollars ($2,000,000.00) and from a risk covered by insurance maintained with
respect to the Property, Buyer shall take the Property at the Closing as it is
together with any applicable insurance proceeds or the right to receive the
same; or (b) in the case of either (i) damage to the Property of Two Million and
No/100 Dollars ($2,000,000.00) or more or (ii) damage to the Property from a
risk not covered by insurance, Buyer shall have the option of (x) taking the
Property at the Closing in accordance with item (a) above or (y) terminating
this Agreement. If, pursuant to the preceding sentence, Buyer is either
obligated or elects to take the Property as it is together with any applicable
insurance proceeds or the right to receive the same, (A) Sellers agrees to
cooperate with Buyer in any loss adjustment negotiations, legal actions and
agreements with the insurance company, and to assign to Buyer at the Closing its
rights to any such insurance proceeds with respect to such claim and will not
settle any insurance claims or legal actions relating thereto without Buyer’s
prior written consent, which consent shall not be unreasonably withheld or
delayed; and (B) an amount equal to any deductible from the insurance proceeds
shall be credited against the Closing Payment.
12.2Eminent Domain. If, prior to the Closing, all or substantially all of the
Property is taken by eminent domain, this Agreement shall be terminated without
further act or instrument. If a material part of the Property is so taken, Buyer
shall have the option, by written notice given to Sellers within fifteen (15)
days after receiving notice of such taking, to terminate

24

--------------------------------------------------------------------------------




this Agreement. If Buyer does not elect to terminate this Agreement, it shall
remain in full force and effect and Seller shall assign, transfer and set over
to Buyer at the Closing all of Sellers’ right, title and interest in and to any
awards that may be made for such taking. Notwithstanding anything to the
contrary contained herein, if less than a material part of the Property is so
taken, Buyer shall proceed with the Closing and take the Property as affected by
such taking, together with all awards or the right to receive same. For the
purposes of this Section, a part of the Property shall be deemed “material” if
it (i) includes any of the buildings or structures at the Property or
(ii) otherwise (on a permanent basis) materially restricts ingress and egress to
and from the Property.
12.3Termination. If, prior to the Closing, this Agreement is terminated pursuant
to this Section, the Deposit, including all interest earned thereon, shall be
promptly returned to Buyer and the parties hereto shall be released from all
further obligations and liabilities hereunder, except with respect to the
Surviving Obligations.
13.Broker. Buyer and Sellers represent and warrant to each other that neither
they nor their affiliates have dealt with any broker, finder or the like in
connection with the transaction contemplated by this Agreement other than
Cushman & Wakefield of New Jersey, Inc. (the “Broker”). At the Closing, Sellers
shall pay a commission to the Broker pursuant to a separate agreement. Buyer and
Sellers each agrees to indemnify, defend and hold the other harmless from and
against all loss, expense (including reasonable attorneys’ fees and court
costs), damage and liability resulting from the claims of any other broker or
finder (including anyone claiming to be a broker or finder) on account of any
services claimed to have been rendered to the indemnifying party in connection
with the transaction contemplated by this Agreement. The provisions of this
Section shall survive the Closing or the earlier termination of this Agreement.
14.Management of the Property. Between the Effective Date of this Agreement and
the Closing Date: (i) Sellers shall cause the Property to be operated,
maintained and managed in a manner consistent with the present management of the
Property; (ii) Sellers shall not enter into or amend any contract or agreement
(except for renewals of expiring Service Contracts that are terminable without
cost upon prior notice of thirty (30) days or less) that would remain binding on
the owner of the Property after the Closing without the prior written consent of
Buyer, which consent shall not be unreasonably withheld or delayed; provided
that no consent shall be required for any contract that is terminable without
cost upon prior notice of thirty (30) days or less; provided further, however,
that Buyer may withhold its consent in its sole and absolute discretion to any
new contract or agreement or amendment thereto that would remain binding on the
owner of the Property after the Closing; and (iii)  Sellers shall not enter into
any Additional Occupancy Leases or any renewals, amendments or expansions of the
Occupancy Leases without the prior written consent of Buyer, which consent Buyer
may withhold in its sole and absolute discretion and which consent shall be
deemed to have been withheld if Buyer fails to disapprove any renewal, amendment
or expansion of any Occupancy Lease or any Additional Occupancy Lease submitted
to it by Sellers during such time period within five (5) Business Days after
Buyer’s receipt thereof. On or prior to the Closing, Seller shall give notices
to cancel each of the Service Contracts listed in a written notice delivered to
Seller by Buyer no later than two (2) Business Days prior to the Closing Date.
Buyer acknowledges that some or all of the Service Contracts in effect as of the
Effective Date of this Agreement may require not less than thirty (30) days

25

--------------------------------------------------------------------------------




advance notice of cancellation, and therefore, some or all of the requested
Service Contracts may remain effective following the Closing Date, in which
case: (i) Seller shall assign such Service Contracts to Buyer at Closing; and
(ii) Buyer shall be responsible for all payments required to be made under such
Service Contracts for the period from the Closing Date through and including the
date on which such Service Contracts terminate.
15.Defaults.
15.1BY BUYER. IF, PRIOR TO THE CLOSING, BUYER IS IN MATERIAL DEFAULT WITH
RESPECT TO, OR BREACHES OR FAILS TO PERFORM ONE OR MORE OF THE REPRESENTATIONS,
COVENANTS, WARRANTIES OR OTHER TERMS OF THIS AGREEMENT, AND SUCH DEFAULT, BREACH
OR FAILURE IS NOT CURED OR REMEDIED WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT
OF WRITTEN NOTICE THEREOF GIVEN BY SELLERS TO BUYER, SELLERS MAY, AS THEIR SOLE
REMEDY, TERMINATE THIS AGREEMENT AND RECEIVE THE DEPOSIT AND ALL INTEREST EARNED
THEREON FROM THE ESCROW AGENT, AS LIQUIDATED DAMAGES, IN WHICH EVENT THIS
AGREEMENT SHALL BE DEEMED NULL AND VOID AND THE PARTIES SHALL BE RELEASED FROM
ALL FURTHER OBLIGATIONS AND LIABILITIES UNDER THIS AGREEMENT, EXCEPT WITH
RESPECT TO THE SURVIVING OBLIGATIONS AND THE WITHDRAWAL REQUEST. IT IS
RECOGNIZED BY SELLERS AND BUYER THAT THE DAMAGES SELLERS WILL SUSTAIN BY REASON
OF BUYER’S DEFAULT, BREACH OR FAILURE WILL BE SUBSTANTIAL, BUT DIFFICULT, IF NOT
IMPOSSIBLE, TO ASCERTAIN. THE DEPOSIT HAS BEEN DETERMINED BY THE PARTIES AS A
REASONABLE SUM FOR DAMAGES.
15.2BY SELLERS. IF, PRIOR TO THE CLOSING, IF ANY SELLER IS IN DEFAULT WITH
RESPECT TO, OR BREACHES, OR FAILS TO PERFORM ONE OR MORE OF THE REPRESENTATIONS,
COVENANTS, WARRANTIES OR OTHER TERMS OF THIS AGREEMENT, AND SUCH DEFAULT, BREACH
OR FAILURE IS NOT CURED OR REMEDIED WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT
OF WRITTEN NOTICE THEREOF GIVEN BY BUYER TO SELLERS, BUYER MAY EITHER
(A) TERMINATE THIS AGREEMENT, IN WHICH EVENT THE DEPOSIT AND ALL INTEREST EARNED
THEREON SHALL BE RETURNED BY THE TITLE COMPANY TO BUYER AND THE PARTIES SHALL BE
RELEASED FROM ALL FURTHER OBLIGATIONS AND LIABILITIES UNDER THIS AGREEMENT,
EXCEPT WITH RESPECT TO THE SURVIVING OBLIGATIONS, OR (B) COMMENCE WITHIN SIXTY
(60) DAYS AFTER THE DATE THE CLOSING WAS TO HAVE OCCURRED AND DILIGENTLY
PROSECUTE AN ACTION IN THE NATURE OF SPECIFIC PERFORMANCE. IF AN ACTION IN THE
NATURE OF SPECIFIC PERFORMANCE IS NOT AN AVAILABLE REMEDY OR IF BUYER ELECTS TO
COMMENCE SUCH ACTION AND IS UNSUCCESSFUL, THEN THE DEPOSIT (INCLUDING ALL
INTEREST AND INCOME) WILL BE RETURNED TO BUYER AND THE PARTIES RELEASED FROM
THEIR OBLIGATIONS UNDER THIS AGREEMENT (EXCEPT THOSE THAT EXPRESSLY SURVIVE
TERMINATION OF THIS AGREEMENT). THE REMEDIES SET FORTH ABOVE SHALL BE BUYER’S
SOLE REMEDIES ARISING FROM A DEFAULT, BREACH OR FAILURE TO PERFORM BY SELLERS.

26

--------------------------------------------------------------------------------




16.Notices. Any notice, demand, consent, authorization or other communication
(collectively, a “Notice”) which either party is required or may desire to give
to or make upon the other party pursuant to this Agreement shall be effective
and valid only if in writing, signed by the party giving such Notice, and
delivered personally (upon an officer of the other party or to such individual
as may be noted in the addresses stated below) to the other party or sent by a
nationally recognized overnight courier or by registered or certified mail of
the United States Postal Service, return receipt requested, and addressed to the
other party as follows (or to such other address or person as either party or
person entitled to notice may by Notice to the other specify) or sent by email
in PDF format to the email address below, read receipt requested, and followed
by a hard copy notice received by the second business day following the email
notice (in which case notice shall be deemed delivered upon receipt of
confirmation of transmission of such email notice):
To Sellers:
RT 90 Hudson, LLC and
RT 90 Hudson Urban Renewal, LLC
c/o Chambers Street Properties
47 Hulfish Street, Suite 210
Princeton, New Jersey 08542
Attention: Legal Department
Email: Legal@CSPREIT.com
 
 
 
and to:
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022
Attention: Jeffrey H. Weitzman, Esq.
Telephone: (212) 904-6077
Email: jeffrey.weitzman@troutmansanders.com
 
 
To Buyer:
c/o Spear Street Capital, LLC
One Market Plaza Spear Tower, Suite 4125
San Francisco, California 94105
Attention: Mr. Rajiv Patel
Telephone:(415) 222‑7422
Facsimile: (415) 856‑0348
Email: rpatel@spearstreetcapital.com


27

--------------------------------------------------------------------------------




 
with a copy to:
Spear Street Capital, LLC
450 Lexington Avenue, 39th Floor
New York, NY 10017
Attention: Ms. Laura Dunn
Telephone: (212) 488‑5511
Facsimile: (212) 488‑5520
Email: ldunn@spearstreetcapital.com
 
 
 
and with a copy to:
Coblentz Patch Duffy & Bass LLP
One Montgomery Street, 30th Floor
San Francisco, California 94104
Attention: J. Gregg Miller, Esq.
Telephone: (415) 772‑5736
Facsimile: (415) 989‑1663
Email: gmiller@coblentzlaw.com
 
 
To Escrow Agent:
First American Title Insurance Company
National Commercial Services
666 Third Avenue
New York, New York 10017
Attention: Jennifer Panciera
Telephone: (212) 850-0653
Email: JPanciera@firstam.com 

Unless otherwise specified, notices shall be deemed given when received, but if
delivery is not accepted, on the earlier of the date delivery is refused or the
third day after the same is deposited with the United States Postal Service.
Notices given by counsel to the Buyer shall be deemed given by Buyer and notices
given by counsel to the Sellers shall be deemed given by Sellers.
17.Assignment. This Agreement and all rights of Buyer arising hereunder shall
not be assigned, sold, pledged or otherwise transferred by Buyer in whole or in
part, without (i) the prior written consent of Existing Lender, in its sole
discretion (provided the consent of the Existing Lender shall not be required if
Sellers have exercised the Prepayment Option (hereinafter defined)), and (ii)
the prior written consent of Sellers, which consent shall not be unreasonably
conditioned, withheld, or delayed. Sellers hereby give their consent to an
assignment of this Agreement to an entity which is controlled, directly or
indirectly, by Spear Street Capital, LLC. If Buyer assigns this Agreement and
all of its rights hereunder to an unrelated third party, as permitted herein,
and such party, in connection with such Assignment, pays to the original Buyer
hereunder or any of such Buyer's Affiliates, an assignment fee or other
consideration in an amount equal to or greater than two and one half percent
(2.5%) of the gross Purchase Price, then at the Closing, Buyer shall pay to
Seller one-half of the amount of such assignment fee or other consideration. Any
assignment permitted or consented to hereunder

28

--------------------------------------------------------------------------------




shall be effected by a written assignment and assumption agreement between Buyer
and its assignee (with a fully executed counterpart thereof to be delivered to
Sellers at or prior to the Closing) and Buyer shall continue to remain liable
hereunder jointly and severally with such assignee.
18.Limitation of Liability. Notwithstanding anything to the contrary contained
herein, after the Closing: (a) the maximum aggregate liability of Sellers, and
the maximum aggregate amount which may be awarded to and collected by Buyer
(including, without limitation, for any breach of any representation, warranty
and/or covenant by any Seller or any indemnity of Buyer given by any Seller)
under this Agreement or any documents executed pursuant hereto or in connection
herewith (collectively, the “Other Documents”), shall under no circumstances
whatsoever exceed Two Million and No/100 Dollars ($2,000,000.00); and (b) no
claim by Buyer alleging a breach by any Seller of any representation, warranty
and/or covenant of any Seller contained herein or in any of the Other Documents
may be made, and Sellers shall not be liable for any judgment in any action
based upon any such claim, unless and until such claim, either alone or together
with any other claims by Buyer alleging a breach by any Seller of any such
representation, warranty and/or covenant is for an aggregate amount in excess of
Fifty Thousand Dollars and No/100 Dollars ($50,000.00) (the “Floor Amount”), in
which event Sellers’ liability respecting any such claim or claims shall be for
the entire amount thereof, subject to the limitation set forth in clause (a)
above. Notwithstanding the foregoing, the cap and Floor Amount on Seller's
liability provided for in this Section 18 shall not apply to any claims made by
Buyer for amounts owed by Seller under Section 10 (Adjustments; Prorations),
Section 12 (Risk of Loss), Section 13 (Brokers) and Section 19.18 (Attorneys'
Fees). This provision shall expressly survive the Closing or the termination of
this Agreement.
19.General Provisions.
19.1Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of the parties hereto.
19.2Gender and Number. Whenever the context so requires, the singular number
shall include the plural and the plural the singular, and the use of any gender
shall include all genders.
19.3Entire Agreement. This Agreement contains the complete and entire agreement
between the parties respecting the transaction contemplated herein and
supersedes all prior negotiations, agreements, representations and
understandings, if any, between the parties respecting such matters.
19.4Counterparts. This Agreement may be executed in any number of original
counterparts, all of which evidence only one agreement and only one of which
need be produced for any purpose.
19.5Modifications. This Agreement may not be modified, discharged or changed in
any respect whatsoever, except by a further agreement in writing duly executed
by Buyer and Sellers. However, any consent, waiver, approval or authorization
shall be effective if signed by the party granting or making such consent,
waiver, approval or authorization.

29

--------------------------------------------------------------------------------




19.6Exhibits. All exhibits referred to in this Agreement are incorporated herein
by reference and shall be deemed part of this Agreement for all purposes as if
set forth at length herein.
19.7Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New Jersey. Sellers and Buyer hereby irrevocably
agree that all actions or proceedings in any way, manner or respect, arising out
of or from or related to this Agreement shall be litigated in courts located
within the State of New Jersey. Sellers and Buyer hereby consent and submit to
the jurisdiction of any state court located within the County of Hudson or
federal court located within the State of New Jersey. Each party hereby
irrevocably waives any right it may have to transfer or change the venue of any
litigation brought against it by the other party in accordance with this
Section.
19.8No Recordation. This Agreement shall not be recorded. Violation of this
provision by Buyer shall automatically terminate this Agreement and entitle
Sellers to receive the Deposit without further action, consent or release from
Buyer first being required, and to such other remedies available at law or in
equity.
19.9Captions. The captions of this Agreement are for convenience and reference
only and in no way define, describe, extend or limit the scope, meaning or
intent of this Agreement.
19.10Severability. The invalidation or unenforceability in any particular
circumstance of any of the provisions of this Agreement shall in no way affect
any of the other provisions hereof, which shall remain in full force and effect.
19.11No Joint Venture. This Agreement shall not be construed as in any way
establishing a partnership, joint venture, express or implied agency, or
employer-employee relationship between Buyer and Sellers.
19.12No Third Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto, their respective successors and permitted assigns, and no other
person or entity shall be entitled to rely upon or receive any benefit from this
Agreement or any term hereof.
19.13Survival. Except as otherwise expressly set forth herein, the covenants,
warranties, representations and indemnities of Sellers and Buyer contained in
this Agreement shall not survive the Closing.
19.14Public Disclosure. Except to the extent required by applicable statute, law
rule, regulation, regulatory practice, subpoena or Authorities, neither Sellers
nor Buyer shall make any public disclosure of the transaction contemplated by
this Agreement, except as reasonably necessary to carry out the objectives of
this Agreement, without the prior written consent of the other party, which
consent shall not be unreasonably withheld or delayed. Notwithstanding the
foregoing, after the Closing, Sellers and Buyer shall be permitted to issue a
press release describing the transaction contemplated by this Agreement, the
name of the Buyer, the location and description of the Property, the date of
Closing and the Purchase Price.

30

--------------------------------------------------------------------------------




19.15WAIVER OF TRIAL BY JURY. THE RESPECTIVE PARTIES HERETO SHALL AND HEREBY DO
WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
OF THE PARTIES HERETO AND AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR FOR THE ENFORCEMENT OF
ANY REMEDY UNDER ANY STATUTE, EMERGENCY OR OTHERWISE.
19.16Execution. The submission of this Agreement for examination does not
constitute an offer by or to either party. This Agreement shall be effective and
binding only after due execution and delivery by the parties hereto. For
purposes of this Agreement, the term “Effective Date” shall mean the date on
which this Agreement is executed by the later to sign of Sellers and Buyer (as
indicated on the signature page of this Agreement) and such party’s executed
counterpart is received by the other party by overnight courier, facsimile
transmission or e‑mail transmission, and said date shall be inserted at the top
of Page 1 of this Agreement. Signatures to this Agreement transmitted by e-mail
or PDF shall be valid and effective to bind the party so signing. A copy of the
electronic mail or PDF shall also be sent to the intended addressee by one of
the means described in Section 16 above, in any case with all charges prepaid,
addressed to the appropriate party at its address provided herein.
19.17Holiday or Weekend. If the date for performance or the expiration of any
time period under this Agreement, including, without limitation, the time period
for giving notice under Section 16, is on a Saturday, Sunday or federal legal
holiday, then the date for performance or the expiration of the time period
shall be the next day which is not a Saturday, Sunday or federal legal holiday.
19.18Attorney’s Fees/Damages. In the event either party defaults in the
performance of any of the terms of this Agreement and the other party employs
attorney(s) in connection therewith, the defaulting party agrees to pay the
prevailing party’s reasonable attorneys’ fees (calculated at such attorneys’
reasonable and customary hourly rates and without regard to the amount in
controversy) and costs of litigation.
19.19Further Assurances. From and after the date of this Agreement (including,
without limitation, following the Closing Date), Sellers and Buyer agree to do
such things, perform such acts, and make, execute, acknowledge and deliver such
documents as may be reasonably necessary or proper and usual to complete the
transactions contemplated by this Agreement and to carry out the purpose of this
Agreement in accordance with this Agreement.
19.20Exclusivity. During the term of this Agreement, Sellers shall not offer the
Property (or any Seller’s interest therein) for sale, solicit other offers to
purchase the Property (or any Seller’s interest therein), or accept offers for
the transfer of all or any portion of the Property or all or any portion of any
Seller’s interest therein.
20.Bulk Sales Notice. Buyer shall have the right to comply with N.J.S.A.
54:32B-22(c) and N.J.S.A. 54:50-38 (the “Bulk Sales Law”) by delivering a
Notification of Sale, Transfer, or Assignment in Bulk (Form C-9600) (the “Tax
Notification”) to the Director (the “Director”) of the Division of Taxation of
the State of New Jersey Department of the Treasury

31

--------------------------------------------------------------------------------




(the “Division”) by registered or certified mail or overnight delivery at least
ten (10) business days prior to Closing. Sellers shall cooperate in connection
with such compliance and shall provide all information necessary for Buyer to
complete the Tax Notification, including, but not limited to, completion and
filing of the Asset Transfer Tax Declaration Form (Form TTD) with the Director.
Receipt of a letter from the Director setting forth whether a tax escrow is
required or that no tax escrow is required shall be a condition precedent to
Buyer’s obligation to close. If the Director informs Buyer that an escrow is
required for a possible claim for taxes, including any interest and penalties
thereon (the “Claim”) and the maximum amount thereof (the “Deficiency”), then
Buyer and Sellers shall close as scheduled and without delay, the amount of the
Deficiency shall be withheld from the Purchase Price and held and released by
Escrow Agent pursuant to an escrow agreement in a form reasonably acceptable to
Buyer and Sellers (“Tax Escrow”), If, after Closing, the Director demands
payment of all or any portion of the Deficiency on behalf of Sellers, then Buyer
shall direct the Escrow Agent to release to the Division of Taxation such amount
from the Tax Escrow. If the Director sends a clearance letter informing Buyer
that the Deficiency has been fully paid and that neither of Buyer or Sellers
have any further liability for the Deficiency, then Buyer shall direct the
Escrow Agent to release such difference to Sellers. Notwithstanding anything to
the contrary contained herein, Sellers shall have the right to negotiate with
the Director regarding the Claim and the Deficiency; provided, however, that
such negotiation shall not delay for more than ten (10) Business Days any demand
for payment made by the Division or subject Buyer to any liability or penalty
and, except as hereinabove, provided, Buyer and the Escrow Agent shall be
entitled to comply with all instructions of the Director and make any payment
required by the Division from the Tax Escrow. Sellers shall indemnify and hold
Buyer harmless from any actual losses, claims, liabilities and expenses
(including reasonable attorney’s fees) with respect to any tax liability of
Seller owed to the State of New Jersey under the Bulk Sales Law (the foregoing
indemnity shall survive the Closing for a period of one (1) year after the
Closing Date.
21.Prepayment of Existing Loan. Notwithstanding anything to the contrary in this
Agreement, Sellers shall have the option, to be exercised in their sole
discretion, to prepay the Existing Loan in full on or before the Closing Date
(the “Prepayment Option”). Upon the giving of written notice to Buyer (no later
than five (5) Business Days prior to the Closing Date) that Sellers have
exercised the Prepayment Option: (a) the Purchase Price shall be increased by
Five Million and No/100 Dollars ($5,000,000.00); (b) Sections 8.2.2 and 10(f) of
this Agreement shall become null and void and of no further force or effect; and
(c) Sellers shall be responsible to pay any prepayment premium or prepayment
penalty arising under the terms of the Existing Loan.
[SIGNATURE PAGE TO FOLLOW]



32

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this instrument to be executed as of
the date first above written.


SELLERS:
RT 90 HUDSON, LLC,
a Delaware limited liability company






By: /s/ Philip L. Kianka    
Name: Philip L. Kianka    
Title: Executive Vice President    




Date:    November 9, 2015


RT 90 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company


By: /s/ Philip L. Kianka    
Name: Philip L. Kianka    
Title: Executive Vice President    




Date:    November 9, 2015



33

--------------------------------------------------------------------------------




BUYER:
SSC IV INVESTOR, LLC,
a Delaware limited liability company


By: /s/ John S. Grassi    
Name: John S. Grassi    
Title: President    






Date:    November 5, 2015




SSC V Investor, LLC,
a Delaware limited liability company




By: /s/ John S. Grassi    
Name: John S. Grassi    
Title: President    






Date:    November 5, 2015









34

--------------------------------------------------------------------------------




EXHIBIT A
LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF HUDSON, STATE OF
NEW JERSEY, AND IS DESCRIBED AS FOLLOWS:
ALL THAT CERTAIN TRACT, PARCEL AND LOT OF LAND LYING AND BEING SITUATE IN THE
CITY OF JERSEY CITY, COUNTY OF HUDSON, STATE OF NEW JERSEY, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:
TRACT 1 (DEED BOOK 5312 PAGE 141)
COMMENCING AT THE INTERSECTION OF THE EASTERLY ROW LINE OF GREENE STREET AND THE
SOUTHERLY ROW LINE OF YORK STREET AND RUNNING ALONG THE SOUTHERLY ROW LINE OF
YORK STREET S 81° 47′ 01″ E A DISTANCE OF 470.00 FEET TO THE POINT OF BEGINNING;
THENCE
1.
ALONG THE SOUTHERLY ROW LINE OF YORK STREET S 81° 47′ 01″ E A DISTANCE OF 250.00
FEET TO A POINT; THENCE

2.
S 8° 12′ 58″ W A DISTANCE OF 200.42 FEET TO A POINT; THENCE

3.
ALONG THE NORTHERLY ROW LINE OF THE FORMER GRAND STREET N 81° 47′ 01″ W A
DISTANCE OF 250.00 FEET TO A POINT LYING ON THE EASTERLY ROW LINE OF THE FORMER
HUDSON STREET; THENCE

4.
ALONG THE EASTERLY ROW LINE OF THE FORMER HUDSON STREET N 8° 12′ 59″ E A
DISTANCE OF 200.42 FEET TO THE POINT OF BEGINNING

TRACT II (DEED BOOK 5948 PAGE 293)
COMMENCING AND BEGINNING AT THE INTERSECTION OF THE EASTERLY TERMINUS OF YORK
STREET AND THE SOUTHERLY LINE OF YORK STREET; THENCE
1.
SOUTH 81° 47′ 01″ EAST A DISTANCE OF 30.00 FEET; THENCE

2.
SOUTH 08° 12′ 59″ WEST A DISTANCE OF 200.42 FEET; THENCE

3.
NORTH 81° 47′ 01″ WEST A DISTANCE OF 30.00 FEET; THENCE

4.
NORTH 08 DEGREES 12′ 59″ EAST A DISTANCE OF 200.42 FEET TO THE POINT OF
BEGINNING.

THE ABOVE TWO TRACTS BEING JOINTLY DESCRIBED AS FOLLOWS:

A-1

--------------------------------------------------------------------------------




BEGINNING AT THE POINT OF INTERSECTION OF THE NORTHERLY LINE OF GRAND STREET
(80′ WIDE) AND THE EASTERLY LINE OF HUDSON STREET (70′ WIDE) AND RUNNING; THENCE
1.
ALONG THE SAID EASTERLY LINE OF HUDSON STREET NORTH 8 DEGREES 12 MINUTES 59
SECONDS EAST A DISTANCE OF 200.42 FEET TO A POINT AND CORNER, SAID CORNER BEING
THE INTERSECTION OF THE AFORESAID HUDSON STREET WITH THE SOUTHERLY LINE OF YORK
STREET (60′ WIDE); THENCE

2.
ALONG THE AFORESAID YORK STREET, SOUTH 81 DEGREES 47 MINUTES 01 SECONDS EAST A
DISTANCE OF 280.00 FEET TO A POINT AND CORNER, SAID CORNER BEGINNING THE
INTERSECTION OF THE AFORESAID YORK STREET WITH THE WESTERLY LINE OF N//F
MARGINAL HIGHWAY (BLOCK 8 LOT 2); THENCE

3.
ALONG THE AFORESAID MARGINAL HIGHWAY, SOUTH 8 DEGREES 12 MINUTES 59 SECONDS WEST
A DISTANCE OF 200.42 FEET TO A POINT AND CORNER, SAID CORNER BEING THE
INTERSECTION OF THE AFORESAID MARGINAL HIGHWAY AND THE NORTHERLY LINE OF THE
FIRST MENTIONED GRAND STREET; THENCE

4.
ALONG THE SAID NORTHERLY LINE OF GRAND STREET NORTH 81 DEGREES 47 MINUTES 01
SECONDS WEST A DISTANCE OF 280.00 FEET TO THE POINT AND PLACE OF BEGINNING.

THE ABOVE DESCRIPTION IS IN ACCORDANCE WITH A SURVEY PREPARED BY DRESDNER ROBIN,
GREG S. GLOOR, P.L.S., DATED OCTOBER 13, 2010 AS JOB NO. 10147-03, LAST REVISED
MARCH 23, 2011
TOGETHER WITH THOSE BENEFICIAL TITLE RIGHTS AS SET FORTH IN DEED BOX 5536 PAGE
108
TOGETHER WITH THOSE BENEFICIAL TITLE RIGHTS S AS SET FORTH IN
DECLARATION OF COVENANTS AND RESTRICTION(S), RECORDED FEBRUARY 2, 2000 IN DEED
BOOK 5565 PAGE 145, SECOND AMENDMENT RECORDED FEBRUARY 2, 2000 IN DEED BOOK 5565
PAGE 251 (AS TO 90 HUDSON STREET); THIRD AMENDMENT RECORDED FEBRUARY 2, 2000 IN
DEED BOK 5565 PAGE 257; FOURTH AMENDMENT RECORDED FEBRUARY 2, 2000 IN DEED BOOK
5565 PAGE 263; FIFTH AMENDMENT RECORDED FEBRUARY 2, 2000 IN DEED BOOK 5565 PAGE
269; SIXTH AMENDMENT RECORDED MAY 2, 2001 IN DEED BOOK 5797 PAGE 8; SEVENTH
AMENDMENT RECORDED MAY 2, 2001 IN DEED BOOK 5797 PAGE 12; EIGHTH AMENDMENT
RECORDED MAY 2, 2001 IN DEED BOOK 5797 PAGE 215; FIRST SUPPLEMENT TO DECLARATION
RECORDED FEBRUARY 2, 2000 IN DEED BOOK 5565 PAGE 275 AND SECOND SUPPLEMENT TO
DECLARATION, RECORDED FEBRUARY 2, 2000 IN DEED BOOK 5565, PAGE 284.
BEING ALSO KNOWN AS (REPORTED FOR INFORMATIONAL PURPOSES ONLY):

A-2

--------------------------------------------------------------------------------




LOT 15, BLOCK 6, ON THE OFFICIAL TAX MAP OF THE CITY OF JERSEY CITY, COUNTY OF
HUDSON, STATE OF NEW JERSEY.



A-3

--------------------------------------------------------------------------------




EXHIBIT B
ESCROW AGREEMENT
ESCROW AGREEMENT made as of the _____ day of ________, 2015 by and among RT 90
HUDSON, LLC, a Delaware limited liability company, and RT 90 HUDSON URBAN
RENEWAL, LLC, a New Jersey limited liability company, each having an office c/o
Chambers Street Properties at 47 Hulfish Street, Suite 210, Princeton, New
Jersey 08542 (collectively, “Sellers”), SSC IV INVESTOR, LLC, a Delaware limited
liability company, and SSC V Investor, LLC, a Delaware limited liability
company, each having an address at c/o Spear Street Capital, LLC, One Market
Plaza, Spear Tower, Suite 4125, San Francisco, California 94105 (collectively,
“Buyer”), and FIRST AMERICAN TITLE INSURANCE COMPANY, having an office at 666
Third Avenue, New York, New York 10017 (“Escrow Agent”).
RECITALS:
A.Sellers and Buyer have entered into that certain Agreement of Purchase and
Sale of even date herewith (the “Agreement”) with respect to the Property.
Pursuant to Section 2.2 of the Agreement, Buyer will deposit with Escrow Agent
the amount of $9,000,000.00 (the “Deposit”) by wire transfer of immediately
available funds within two (2) business days after the Effective Date.
B.Buyer and Sellers desire that Escrow Agent hold the Deposit in escrow until
the Closing (as defined in the Agreement) or the sooner termination of the
Agreement, on the terms and subject to the conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1.Definitions.
Unless otherwise defined in this Escrow Agreement, all capitalized terms used
herein shall have the same meanings as set forth in the Agreement.
2.Investment of Deposit.
Promptly upon receipt thereof, Escrow Agent shall acknowledge to Sellers and
Buyer receipt of the Deposit. Escrow Agent shall promptly invest the Deposit in
an interest-bearing money market account unless otherwise instructed in writing
by Sellers and Buyer. All interest earned on the Deposit shall be paid to the
party entitled to receive the Deposit pursuant to the Agreement.
Each of Sellers and Buyer has contemporaneously delivered to Escrow Agent a
completed Form W‑9 to be held by Escrow Agent and submitted on behalf of the
applicable party to the Internal Revenue Service following disbursement of the
Deposit.

B-1

--------------------------------------------------------------------------------




3.Disbursement of Deposit.Escrow Agent shall hold and disburse the Deposit upon
the following terms and conditions:
3.1Escrow Agent shall disburse the Deposit and all interest earned thereon to
Sellers upon receipt of a Notice (as hereinafter defined) signed by Sellers and
Buyer and stating that the Closing has been consummated.
3.2Escrow Agent shall disburse the Deposit and all interest earned thereon to
Buyer promptly upon receipt of a Notice demanding disbursement thereof signed by
Buyer and stating that either Sellers has defaulted in the performance of its
obligations under the Agreement or that Buyer is otherwise entitled to the
return of the Deposit and interest thereon pursuant to the provisions of the
Agreement; provided, however, that Escrow Agent shall not comply with such
demand until at least five (5) business days after the date on which Escrow
Agent shall have given a copy of such Notice to Sellers, nor thereafter
following such five (5) business day period if Escrow Agent shall have received
a Notice of objection from Sellers given within such five (5) business day
period in accordance with the provisions of Section 3.4 hereof.
3.3Escrow Agent shall disburse the Deposit and all interest earned thereon to
Sellers promptly upon receipt of a Notice demanding disbursement thereof signed
by Sellers and stating that Buyer has defaulted in the performance of its
obligations under the Agreement or that Sellers are otherwise entitled to the
payment of the Deposit and interest thereon pursuant to the provisions of the
Agreement; provided, however, that Escrow Agent shall not comply with such
demand until at least five (5) business days after the date on which Escrow
Agent shall have given a copy of such Notice to Buyer, nor thereafter following
such five (5) business day period if Escrow Agent shall have received a Notice
of objection from Buyer given within such five (5) business day period in
accordance with the provisions of Section 3.4 hereof.
3.4Upon receipt of a Notice demanding disbursement of the Deposit and interest
thereon made by Buyer or Sellers pursuant to Section 3.2 or 3.3 hereof, Escrow
Agent shall promptly give a copy thereof to the other party. The other party
shall have the right to object to the disbursement of the Deposit and interest
thereon by giving Notice of objection to Escrow Agent within five (5) business
days after the date on which Escrow Agent gives such copy of the Notice to the
other party, but not thereafter. Upon receipt of such Notice of objection,
Escrow Agent shall promptly give a copy thereof to the party who made the
written demand.
4.Disputes.
4.1If (i) Escrow Agent shall have received a Notice of objection as provided for
in Section 3.4 hereof within the time therein prescribed or (ii) any other
disagreement or dispute shall arise among the parties or any other persons
resulting in adverse claims and demands being made for the Deposit and interest
thereon whether or not litigation has been instituted, then and in any such
event, Escrow Agent shall refuse to comply with any claims or demands for the
Deposit and shall continue to hold the same and all interest earned thereon
until it receives either (x) a Notice executed by Buyer and Sellers and
directing the disbursement of

B-2

--------------------------------------------------------------------------------




the Deposit and all interest earned thereon or (y) a final nonappealable order
of a court of competent jurisdiction, entered in an action, suit or proceeding
in which Buyer and Sellers are parties, directing the disbursement of the
Deposit and all interest earned thereon, in either of which events Escrow Agent
shall then disburse the Deposit and all interest earned thereon in accordance
with such direction. Escrow Agent shall not be or become liable in any way or to
any person for its refusal to comply with any such claims and demands unless and
until it has received such direction. Upon compliance with such direction,
Escrow Agent shall be released of and from all liability hereunder, except for
the bad faith, gross negligence or willful misconduct of Escrow Agent.
4.2Escrow Agent may institute or defend any action or legal process involving
any matter referred to herein which in any manner affects it or its duties and
liabilities hereunder, but Escrow Agent shall not be required to institute or
defend such action or process unless or until requested to do so by both Buyer
and Sellers and then only upon receipt of an indemnity in such amount, and of
such character, as it may reasonably require against any and all claims,
liabilities, judgments, reasonable attorneys’ fees and other expenses of every
kind in relation thereto. All reasonable costs and expenses incurred by Escrow
Agent in connection with any such action or process are to be paid by the
non‑prevailing party.
5.Fees of Escrow Agent.
Except as set forth in Section 4.2 hereof, all fees and expenses, if any, of
Escrow Agent hereunder shall be shared equally between Buyer and Seller.
6.Duties of Escrow Agent.
It is agreed that the duties of Escrow Agent are only as herein specifically
provided, and that Escrow Agent shall not be liable for any error in judgment or
for any act done or step taken or omitted by it in good faith, or for any
mistake of fact or law, or for anything which it may do or refrain from doing in
connection therewith, except for the bad faith, gross negligence or willful
misconduct of Escrow Agent. Escrow Agent shall not be obligated to inquire as to
the performance of any obligation described in the Agreement. Escrow Agent shall
not incur any liability for acting upon any Notice, consent, waiver or document
which appears to be signed by Buyer and/or Sellers, not only as to its due
execution and validity and the effectiveness of its provisions, but also as to
the truth of any information therein contained, which Escrow Agent in good faith
believes to be genuine and what it purports to be. Buyer and Sellers, jointly
and severally, agree to indemnify and hold Escrow Agent harmless from and
against any loss, damage, claim or expense, including reasonable attorneys’
fees, resulting from this Escrow Agreement, except for the bad faith, gross
negligence or willful misconduct of Escrow Agent. Escrow Agent shall not be
bound by any modification to this Escrow Agreement, unless the modification
shall be in writing and signed by Buyer and Sellers, and, if the duties of
Escrow Agent hereunder are affected, unless Escrow Agent shall have given its
prior written consent thereto.

B-3

--------------------------------------------------------------------------------




7.No Third‑Party Beneficiaries.
The terms and provisions of this Escrow Agreement shall create no right in any
person, firm or corporation other than the parties and their respective
successors and permitted assigns of the Agreement and no third party shall have
the right to enforce or benefit from the terms hereof.
8.Notices.
Any notice, demand, consent, authorization or other communication (collectively,
a “Notice”) which any party is required or may desire to give to or make upon
the other party pursuant to this Escrow Agreement shall be effective and valid
only if in writing, signed by the party giving such Notice, and delivered
personally (upon an officer of the other party or to such individual as may be
noted in the addresses stated below) to the other party or sent by a nationally
recognized overnight courier or by registered or certified mail of the United
States Postal Service, return receipt requested, and addressed to the other
party as follows (or to such other address or person as any party or person
entitled to notice may by Notice to the other parties specify) or sent by email
in PDF format to the email address below, read receipt requested, and followed
by a hard copy notice received by the second business day following the email
notice (in which case notice shall be deemed delivered upon receipt of
confirmation of transmission of such email notice):
To Buyer:
c/o Spear Street Capital, LLC
One Market Plaza Spear Tower, Suite 4125
San Francisco, California 94105
Attention: Mr. Rajiv Patel
Telephone:(415) 222‑7422
Facsimile: (415) 856‑0348
Email: rpatel@spearstreetcapital.com
 
 
 
with a copy to:
Spear Street Capital, LLC
450 Lexington Avenue, 39th Floor
New York, NY 10017
Attention: Ms. Laura Dunn
Telephone: (212) 488‑5511
Facsimile: (212) 488‑5520
Email: ldunn@spearstreetcapital.com


B-4

--------------------------------------------------------------------------------




 
and with a copy to:
Coblentz Patch Duffy & Bass LLP
One Montgomery Street, 30th Floor
San Francisco, California 94104
Attention: J. Gregg Miller, Esq.
Telephone: (415) 772‑5736
Facsimile: (415) 989‑1663
Email: gmiller@coblentzlaw.com
 
 
To Sellers:
RT 90 Hudson, LLC and
RT 90 Hudson Urban Renewal, LLC
c/o Chambers Street Properties
47 Hulfish Street, Suite 210
Princeton, New Jersey 08542
Attention: Legal Department
Email: Legal@CSPREIT.com


and to:


Troutman Sanders LLP
875 Third Avenue
New York, New York 10022
Attention: Jeffrey H. Weitzman, Esq.
Telephone: (212) 904-6077
Email:jeffrey.weitzman@troutmansanders.com
 
 
To Escrow Agent:
First American Title Insurance Company
National Commercial Services
Attention: 666 Third Avenue
New York, New York 10017
Attention: Jennifer Panciera
Telephone:(212) 850-0653
Email: JPanciera@firstam.com 

Unless otherwise specified, notices shall be deemed given when received, but if
delivery is not accepted, on the earlier of the date delivery is refused or the
third day after the same is deposited with the United States Postal Service.
Notices given by counsel to the Buyer shall be deemed given by Buyer and notices
given by counsel to the Sellers shall be deemed given by Sellers.
9.Governing Law
This Escrow Agreement shall be governed by and construed in accordance with the
internal laws of the State of New Jersey without regard to principles of
conflicts of law.

B-5

--------------------------------------------------------------------------------




10.Holiday or Weekend
If the date for performance or the expiration of any time period under this
Escrow Agreement, including, without limitation, the time period for giving
notice under Section 8, is on a Saturday, Sunday or federal legal holiday, then
the date for performance or the expiration of the time period shall be the next
day which is not a Saturday, Sunday or federal legal holiday.
11.Counterparts
This Escrow Agreement may be executed in any number of original counterparts,
all of which evidence only one agreement and only one of which need be produced
for any purpose.


[Signatures appear on the following page]

B-6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this Escrow
Agreement as of the date first above written.
SELLERS:


RT 90 HUDSON, LLC,
a Delaware limited liability company


By:       
Name:       
Title:       


RT 90 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company


By:      
Name:      
Title:      




BUYER:
SSC IV INVESTOR, LLC,
a Delaware limited liability company


By:     
Name:     
Title:     


SSC V Investor, LLC,
a Delaware limited liability company




By:     
Name:     
Title:     




ESCROW AGENT:


FIRST AMERICAN TITLE INSURANCE COMPANY


By:      
Name:      
Title:      

B-7

--------------------------------------------------------------------------------




EXHIBIT C
SCHEDULE OF EXISTING LOAN DOCUMENTS


1.Amended and Restated Promissory Note dated as of July 14, 2011, in the
original principal amount of $108,500,000.00 and made by RT Hudson to Existing
Lender.
2.Allonge to Note dated April 11, 2011, made by RT Hudson.
3.Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
Filing Statement made by Hartz Land to Existing Lender dated January 14, 2000,
recorded January 18, 2000 in the Register’s Office in Book 7331, Page 79, as
amended by (a) that certain Spreader and First Amendment of Mortgage, Assignment
of Leases and Rents, Security Agreement and Fixture Filing Statement dated as of
April 7, 2006, made by Hartz Land to Existing Lender and recorded in the
Register’s Office in Book 571, Page 13, and (b) that certain Loan Assumption and
Modification Agreement dated as of April 11, 2011, among Hartz Land, RT Hudson
and Existing Lender and recorded April 13, 2011 in the Register’s Office in Book
660, Page 391.
4.Assignment of Leases and Rents dated January 14, 2000, from Hartz Land to
Existing Lender and recorded in the Register’s Office in Book 7331, Page 146, as
amended by that certain Spreader and First Amendment of Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing Statement dated as of
April 7, 2006, made by Hartz Land to Existing Lender and recorded in the
Register’s Office in Book 571, Page 13.
5.Guaranty of Recourse Obligations of Borrower dated as of April 7, 2006, made
by Hartz Mountain Industries, Inc. (“Original Indemnitor”) in favor of Existing
Lender, as amended by that certain Substitution of Indemnitor and Assumption of
Obligations of Indemnitor dated April 11, 2011 (“Substitution of Indemnitor”),
among CBRE Operating Partnership, L.P., RT Hudson, Original Indemnitor and
Existing Lender.
6.Environmental Indemnity dated as of January 14, 2000, made by Original
Indemnitor in favor of Existing Lender, as re-affirmed by that certain
Affirmation of Environmental Indemnity dated as of April 7, 2006, made by
Original Indemnitor in favor of Existing Lender, as amended by the Substitution
of Indemnitor.
7.Real Estate Tax and Rollover Reserve Escrow and Security Agreement dated as of
April 7, 2006, among Hartz Land, Existing Lender and Northmarq Capital, LLC
(formerly known as Northmarq Capital, Inc.).
8.UCC-1 Financing Statement naming RT Hudson, as debtor, and Existing Lender, as
secured party, filed in the Register’s Office as File No. 20110413110007690.
9.UCC-1 Financing Statement name RT Hudson, as debtor, and Existing Lender, as
secured party, filed in the Office of the Secretary of State of Delaware.

C-1

--------------------------------------------------------------------------------




10.Assignment of Management Agreement and Subordination of Management Fees,
dated April 11, 2011, made by RT Hudson in favor of Existing Lender, and
consented and agreed to by Hulfish Managers, LLC.
11.Omnibus Amendment to Loan Documents dated as of July 14, 2011, between RT
Hudson and Existing Lender and recorded in the Register’s Office in Book 663,
Page 309.
12.Affirmation of Indemnitor dated as of July 14, 2011, made by CBRE Operating
Partnership, L.P. in favor of Existing Lender.
13.Certification of Rent Roll (Borrower Form) dated April 5, 2006 made by Hartz
Land in favor of Existing Lender.
14.[Reserved].
15.Subordination, Non-Disturbance and Attornment Agreement dated May 14, 1999,
between Existing Lender and National Discount Brokers Group, Inc.
16.Subordination, Non-Disturbance and Attornment Agreement dated June 11, 1999,
between Existing Lender and American Express Travel Related Services Company,
Inc.
17.Subordination, Non-Disturbance and Attornment Agreement dated January __,
2000, between Existing Lender and Lord, Abbett & Co.



C-2

--------------------------------------------------------------------------------




EXHIBIT D
SCHEDULE OF OCCUPANCY LEASES
Lord Abbett & Co. LLC
Lease Agreement between 90 Hudson Street LLC and Lord, Abbett & Co. dated
September 11, 1998


 
Memorandum of Lease between 90 Hudson Street LLC and Lord, Abbett & Co. dated
September 11, 1998


 
Letter Agreement between 90 Hudson Street LLC and Lord, Abbett & Co. dated May
17, 1999


 
Lease Modification Agreement between 90 Hudson Street LLC and Lord, Abbett & Co.
dated January 14, 2000


 
Second Lease Modification Agreement between 90 Hudson Street LLC and Lord,
Abbett & Co. dated June 20, 2000


 
Third Lease Modification Agreement between 90 Hudson Street LLC and Lord, Abbett
& Co. dated January 1, 2001


 
Third Lease Modification Agreement between 90 Hudson Street LLC and Lord, Abbett
& Co. dated August 18, 2006


 
Letter Agreement between 90 Hudson Street LLC and Lord, Abbett & Co. dated July
31, 2003


 
Consent to First Amendment to Sublease by and between NDB Capital Markets
Corporation and Lord, Abbett & Co. LLC dated August 18, 2006


 
Letter Agreement between 90 Hudson Street LLC and Lord, Abbett & Co. dated
August 18, 2006


 
Request for TI Allowance dated September 3, 2013, from James A. Barclay to
Dennis Keyes


 
ROFO Notice Letter dated February 24, 2012, from Dennis Keyes of CB Richard
Ellis Realty Trust to Lord, Abbett & Co., LLC


 
Notice to Call Exercise of Option dated January 9, 2014, from RT 90 Hudson, LLC
to Lord, Abbett & Co. LLC


 
Fifth Lease Modification Agreement dated October 31, 2012, between RT 90 Hudson,
LLC and Lord, Abbett & Co. LLC




D-1

--------------------------------------------------------------------------------




 
Consent Letter for Stock Transfer between 90 Hudson Street LLC and NDB
Acquisition Company, LLC dated December 21, 2007


 
Consent to Sublease between 90 Hudson Street LLC and National Discount Brokers
Groups, Inc. dated July 31, 2003


 
Sublease Agreement between NDB and Lord, Abbett & Co., LLC dated July 31, 2003


 
Consent to First Amendment to Sublease between NDB Capital Markets Corp. and
Lord, Abbett & Co. LLC dated August 18, 2006


 
Irrevocable Standby Letter of Credit No. 68052743 issued on April 5, 2011, by
Bank of America, as amended by Amendment Number 1 dated August 9, 2011,
Amendment Number 2 dated July 11, 2012, Amendment Number 3 dated February 14,
2013, Amendment Number 4 dated December 2, 2013, and Amendment Number 5 dated
December 2, 2014.


New York SMSA Limited Partnership d/b/a Verizon Wireless
Modification No. 3 of Antenna Lease Agreement - Lease Modification Agreement
between 90 Hudson Street LLC and New York SMSA Limited Partnership d/b/a Verizon
Wireless dated September 8, 2010


 
Antenna Lease Agreement between 90 Hudson Street LLC and New York SMSA Limited
Partnership dated February 14, 2002


 
Modification of Antenna Lease Agreement between 90 Hudson Street LLC and New
York SMSA Limited Partnership d/b/a Verizon Wireless dated December 4, 2002


 
Modification No. 2 of Antenna Lease Agreement-Lease Modification Agreement
between 90 Hudson Street LLC and New York SMSA Limited Partnership d/b/a Verizon
Wireless dated October 2, 2009


 
Verizon Wireless Notice of Extension Exercise dated June 7, 2006


Cellular Telephone Company
Cellular Telephone Company d/b/a AT&T Wireless Services dated December 21, 2001


 
New Cingular Wireless PCS, LLC d/b/a AT&T Mobility successor to Cellular
Telephone Company Notice of Intent to




D-2

--------------------------------------------------------------------------------




 
Extend Lease term dated June 21, 2012


Tobmar International, Inc. t/a Gateway Newsstand
Lease dated November 8, 2000, between 90 Hudson LLC as Landlord and Tobmar
International, Inc. t/a Gateway Newsstand, as Tenant

 
Lease Modification Agreement dated October 24, 2001, between 90 Hudson LLC as
Landlord and Tobmar International, Inc. d/b/a Gateway Newsstand, as Tenant


 
Letter Modification Agreement dated February 26, 2004, between 90 Hudson LLC as
Landlord and Tobmar International, Inc. d/b/a Gateway Newsstand, as Tenant


 
Second Lease Modification Agreement dated April 26, 2010, between 90 Hudson LLC
as Landlord and Tobmar International, Inc. d/b/a Gateway Newsstand, as Tenant


Sidera Networks, LLC
License Agreement dated January 24, 2001, between 90 Hudson Street, L.L.C. and
Sidera Networks, LLC


Charles Komar & Sons, Inc.
Lease Agreement dated December 1, 2014, between RT 90 Hudson, LLC and Charles
Komar & Sons, Inc.


 
Commencement Date Agreement dated December 1, 2014, between RT 90 Hudson, LLC
and Charles Komar & Sons, Inc.


 
Irrevocable Standby Letter of Credit No. SC7002611W issued on December 9, 2014,
by Wells Fargo Bank, N.A., as amended by Amendment Number 001 dated December 15,
2014.






D-3

--------------------------------------------------------------------------------




EXHIBIT E
SCHEDULE OF SERVICE CONTRACTS


Service
Contractor
HVAC
Binsky Services
HVAC-BMS
Energy Options
Water Treatment
Nalco
Fire Alarm/Monitoring
Surf Fire & Security
Fire Sprinkler/Life Safety
Meadowlands Fire Protection
Security Guards
Harvard Protection Services
Janitorial
CRS
Pest Control
Stern Environmental Group
Roof Repair / annual inspection
Fania Roofing
Trash Removal
Waste Management
Elevator
Fujitec
Life Safety Director
Metro Fire Safety Guards
Interior Plants
Brennan Florist
Emergency Generator
Foley Power Systems
Window Cleaning
Valcourt
Wood Maintenaance
Premier Restoration




E-1

--------------------------------------------------------------------------------




exhibit F
DILIGENCE CHECKLIST FOR THE PROPERTY
1.
Sellers’ existing title insurance policy.
2.
Plans and specifications.
3.
Environmental Phase 1 obtained by Sellers.
4.
Any (i) ADA reports and (ii) engineering reports regarding roofs and structures.
5.
Copies of leasing commission agreements.
6.
Copies of latest tenant rent invoices.
7.
Copies of recent real estate tax bills or estimates.
8.
Operating statements for 2013, 2014, and year to date, including CAM
reconciliations.
9.
All governmental licenses, permits and approvals (including certificates of
occupancy) issued to the owner of the Property.
10.
Insurance certificates.




F-1

--------------------------------------------------------------------------------




EXHIBIT G
TENANT ESTOPPEL CERTIFICATE


To:
RT 90 Hudson, LLC

c/o Chambers Street Properties
47 Hulfish Street, Suite 210
Princeton, New Jersey 08542
Attention: Legal Department
Email: Legal@CSPREIT.com


and
______________ (“Buyer”)
______________
______________
______________


RE:
The Premises: __________________ at 90 Hudson Street, Jersey City, New Jersey
Lease set forth in Exhibit A attached hereto (the “Lease”), now between RT 90
Hudson, LLC (“Landlord”) and ______________________ (“Tenant”)

    
The undersigned tenant (“Tenant”) hereby certifies to Buyer and Landlord as
follows:
1.    The Lease has not been canceled, modified, extended or amended except as
set forth on Exhibit A attached hereto. The Lease is in full force and effect.
2.    Rent has been paid to the first day of the current month and all
additional rent has been paid and collected in a current manner. There is no
prepaid rent except $______ for ________, 20__ and the amount of the security
deposit is $________.
3.    Basic Rent is currently payable monthly in the amount of $______ exclusive
of Tenant’s share of real estate taxes and operating expenses. Tenant is
required to pay real estate taxes and operating expenses as set forth in the
Lease.
4.    The term of the Lease terminates on __________, 20__. Tenant has the right
to renew the term of the Lease for ___ (___) renewal term of _____ (__) years,
as expressly set forth in the Lease.
5.    Tenant has accepted and is in occupancy of the Premises. All work to be
performed for Tenant under the Lease has been performed as required and has been
accepted by Tenant, except as follows: ______________________. All required
contributions and/or allowances by Landlord to Tenant on account of improvements
to the Premises have been received.

G-1

--------------------------------------------------------------------------------




6.    Neither Tenant nor, to Tenant’s actual knowledge, Landlord is in default
under the Lease. To Tenant’s actual knowledge, Tenant has no claims or defenses
against Landlord and is not entitled to any offsets or deductions in rent, free
rent, rent credit, or other leasing concession under the Lease.
7.    The undersigned has no right or option pursuant to the Lease or otherwise
to purchase all or any part of the Premises or the building of which the
Premises are a part.
8.    There are no other agreements written or oral between the undersigned and
the Landlord with respect to the Lease and/or the Premises and the building of
which the Premises are a part.
9.    Tenant has not assigned, transferred or hypothecated the Lease or any
interest therein or subleased all or any portion of the Premises or granted any
other agreement, concession or license thereof, except as follows:
_______________________.
10.    The statements contained herein may be relied upon by the Landlord, Buyer
and each of their respective principals, members, managers, officers, lenders,
successors and assigns.
11.    This Tenant Estoppel Certificate may be executed in counterparts, each of
which when taken together shall constitute one and the same document.
If a blank in this document is not filled in, the blank will be deemed to read
“none.”


[Signature Page Immediately Follows]

G-2

--------------------------------------------------------------------------------




The undersigned signatory is duly appointed and authorized to sign and deliver
this Tenant Estoppel Certificate.
Dated this ____ day of ________, ____
Tenant: ________________________
By: ___________________________
Name:
Title:

G-3

--------------------------------------------------------------------------------




EXHIBIT A
TO TENANT ESTOPPEL CERTIFICATE



G-4

--------------------------------------------------------------------------------




EXHIBIT H
BILL OF SALE


For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, RT 90 HUDSON, LLC, a Delaware limited liability company, and RT 90
Hudson Urban Renewal, LLC, a New Jersey limited liability company, each having
an address at c/o Chambers Street Properties at 47 Hulfish Street, Suite 210,
Princeton, New Jersey 08542, Attn: Legal Department (collectively, “Sellers”),
hereby bargain, sell, convey and transfer to ____________________________, a
_______________________________ (“Buyer”), all of those certain items of
personal and intangible property owned by Sellers (including any warranty made
by third parties in connection with the same and the right to sue on any claim
for relief under such warranties) (the “Personal Property”) and attached and
appurtenant to, or forming part of, that certain real property having an address
of 90 Hudson Street, Jersey City, New Jersey, as more particularly described on
Schedule A attached hereto and made a part hereof.
TO HAVE AND TO HOLD the Personal Property hereby sold, transferred and assigned
unto Buyer, its successors and assigns forever and Sellers binds themselves and
their successors and assigns to forever WARRANT AND DEFEND the Personal Property
hereby sold unto Buyer, its successors and assigns, forever against every person
whomsoever lawfully claiming or to claim such herein described assets or any
part thereof by, through or under Sellers, but not otherwise.
Except as to title as expressly provided herein, Sellers have not made and does
not make any express or implied warranty or representation of any kind
whatsoever with respect to the Personal Property, including, without limitation,
with respect merchantability of the Personal Property or its fitness for any
particular purpose, the design or condition of the Personal Property; the
quality or capacity of the Personal Property; workmanship or compliance of the
Personal Property with the requirements of any law, rule, specification or
contract pertaining thereto; patent infringement or latent defects. Buyer
accepts the Personal Property on an “as is, where is” basis.
[SIGNATURES CONTAINED ON FOLLOWING PAGE]



G-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Sellers have caused this instrument to be executed and
delivered as of this ___ day of ___________, _____.
SELLERS:


RT 90 HUDSON, LLC,
a Delaware limited liability company
                    
By:                         
Name:                         
Title:                         


RT 90 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company
                    
By:                         
Name:                         
Title:                         





G-2

--------------------------------------------------------------------------------




SCHEDULE A
TO BILL OF SALE
LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF HUDSON, STATE OF
NEW JERSEY, AND IS DESCRIBED AS FOLLOWS:
ALL THAT CERTAIN TRACT, PARCEL AND LOT OF LAND LYING AND BEING SITUATE IN THE
CITY OF JERSEY CITY, COUNTY OF HUDSON, STATE OF NEW JERSEY, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:
TRACT 1 (DEED BOOK 5312 PAGE 141)
COMMENCING AT THE INTERSECTION OF THE EASTERLY ROW LINE OF GREENE STREET AND THE
SOUTHERLY ROW LINE OF YORK STREET AND RUNNING ALONG THE SOUTHERLY ROW LINE OF
YORK STREET S 81° 47ˈ 01″ E A DISTANCE OF 470.00 FEET TO THE POINT OF BEGINNING;
THENCE
5.
ALONG THE SOUTHERLY ROW LINE OF YORK STREET S 81° 47′ 01″ E A DISTANCE OF 250.00
FEET TO A POINT; THENCE

6.
S 8° 12′ 58″ W A DISTANCE OF 200.42 FEET TO A POINT; THENCE

7.
ALONG THE NORTHERLY ROW LINE OF THE FORMER GRAND STREET N 81° 47′ 01″ W A
DISTANCE OF 250.00 FEET TO A POINT LYING ON THE EASTERLY ROW LINE OF THE FORMER
HUDSON STREET; THENCE

8.
ALONG THE EASTERLY ROW LINE OF THE FORMER HUDSON STREET N 8° 12′ 59″ E A
DISTANCE OF 200.42 FEET TO THE POINT OF BEGINNING

TRACT II (DEED BOOK 5948 PAGE 293)
COMMENCING AND BEGINNING AT THE INTERSECTION OF THE EASTERLY TERMINUS OF YORK
STREET AND THE SOUTHERLY LINE OF YORK STREET; THENCE
5.
SOUTH 81° 47′ 01″ EAST A DISTANCE OF 30.00 FEET; THENCE

6.
SOUTH 08° 12′ 59″ WEST A DISTANCE OF 200.42 FEET; THENCE

7.
NORTH 81° 47′ 01″ WEST A DISTANCE OF 30.00 FEET; THENCE

8.
NORTH 08 DEGREES 12′ 59″ EAST A DISTANCE OF 200.42 FEET TO THE POINT OF
BEGINNING.


G-3

--------------------------------------------------------------------------------




THE ABOVE TWO TRACTS BEING JOINTLY DESCRIBED AS FOLLOWS:
BEGINNING AT THE POINT OF INTERSECTION OF THE NORTHERLY LINE OF GRAND STREET
(80′ WIDE) AND THE EASTERLY LINE OF HUDSON STREET (70′ WIDE) AND RUNNING; THENCE
5.
ALONG THE SAID EASTERLY LINE OF HUDSON STREET NORTH 8 DEGREES 12 MINUTES 59
SECONDS EAST A DISTANCE OF 200.42 FEET TO A POINT AND CORNER, SAID CORNER BEING
THE INTERSECTION OF THE AFORESAID HUDSON STREET WITH THE SOUTHERLY LINE OF YORK
STREET (60′ WIDE); THENCE

6.
ALONG THE AFORESAID YORK STREET, SOUTH 81 DEGREES 47 MINUTES 01 SECONDS EAST A
DISTANCE OF 280.00 FEET TO A POINT AND CORNER, SAID CORNER BEGINNING THE
INTERSECTION OF THE AFORESAID YORK STREET WITH THE WESTERLY LINE OF N//F
MARGINAL HIGHWAY (BLOCK 8 LOT 2); THENCE

7.
ALONG THE AFORESAID MARGINAL HIGHWAY, SOUTH 8 DEGREES 12 MINUTES 59 SECONDS WEST
A DISTANCE OF 200.42 FEET TO A POINT AND CORNER, SAID CORNER BEING THE
INTERSECTION OF THE AFORESAID MARGINAL HIGHWAY AND THE NORTHERLY LINE OF THE
FIRST MENTIONED GRAND STREET; THENCE

8.
ALONG THE SAID NORTHERLY LINE OF GRAND STREET NORTH 81 DEGREES 47 MINUTES 01
SECONDS WEST A DISTANCE OF 280.00 FEET TO THE POINT AND PLACE OF BEGINNING.

THE ABOVE DESCRIPTION IS IN ACCORDANCE WITH A SURVEY PREPARED BY DRESDNER ROBIN,
GREG S. GLOOR, P.L.S., DATED OCTOBER 13, 2010 AS JOB NO. 10147-03, LAST REVISED
MARCH 23, 20011
TOGETHER WITH THOSE BENEFICIAL TITLE RIGHTS AS SET FORTH IN DEED BOX 5536 PAGE
108
TOGETHER WITH THOSE BENEFICIAL TITLE RIGHTS S AS SET FORTH IN
DECLARATION OF COVENANTS AND RESTRICTION(S), RECORDED FEBRUARY 2, 2000 IN DEED
BOOK 5565 PAGE 145, SECOND AMENDMENT RECORDED FEBRUARY 2, 2000 IN DEED BOOK 5565
PAGE 251 (AS TO 90 HUDSON STREET); THIRD AMENDMENT RECORDED FEBRUARY 2, 2000 IN
DEED BOOK 5565 PAGE 257; FOURTH AMENDMENT RECORDED FEBRUARY 2, 2000 IN DEED BOOK
5565 PAGE 263; FIFTH AMENDMENT RECORDED FEBRUARY 2, 2000 IN DEED BOOK 5565 PAGE
269; SIXTH AMENDMENT RECORDED MAY 2, 2001 IN DEED BOOK 5797 PAGE 8; SEVENTH
AMENDMENT RECORDED MAY 2, 2001 IN DEED BOOK 5797 PAGE 12; EIGHTH AMENDMENT
RECORDED MAY 2, 2001 IN DEED BOOK 5797 PAGE 215; FIRST SUPPLEMENT TO DECLARATION
RECORDED FEBRUARY 2, 2000 IN DEED BOOK 5565 PAGE 275 AND SECOND SUPPLEMENT TO
DECLARATION, RECORDED FEBRUARY 2, 2000 IN DEED BOOK 5565, PAGE 284.

G-4

--------------------------------------------------------------------------------




BEING ALSO KNOWN AS (REPORTED FOR INFORMATIONAL PURPOSES ONLY):
LOT 15, BLOCK 6, ON THE OFFICIAL TAX MAP OF THE CITY OF JERSEY CITY, COUNTY OF
HUDSON, STATE OF NEW JERSEY.



G-5

--------------------------------------------------------------------------------




EXHIBIT I
ASSIGNMENT OF OCCUPANCY LEASES


ASSIGNMENT AND ASSUMPTION OF OCCUPANCY LEASES (Occupancy Leases)


THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made and entered
into as of the ___ day of ___________________, ____, (the "Effective Date"), by
and between RT 90 HUDSON, LLC, a Delaware limited liability company (“Assignor”)
and                  (“Assignee”).
W I T N E S S E T H:


WHEREAS, pursuant to that certain Agreement of Purchase and Sale dated ________,
2015 (the “Agreement”), between Assignor and Assignee, Assignor agreed to sell
to Assignee, and Assignee agreed to purchase from Assignor, that certain real
property located at 90 Hudson Street, Jersey City, New Jersey (the “Property”) ;


WHEREAS, Assignor desires to assign to Assignee all of its right, title and
interest in and to those certain leases more fully described in Exhibit A
attached hereto and made a part hereof (collectively, the “Leases”), and
Assignee desires to assume all obligations of Assignor thereunder;


NOW, THEREFORE, in consideration of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.    Assignment and Assumption. Assignor does hereby sell, assign, transfer and
set over to Assignee all of Assignor’s right, title and interest as “Landlord”
under the Leases, and Assignee hereby assumes all of Assignor’s duties and
obligations as “Landlord” under the Leases arising on and after the Effective
Date.


2.    Mutual Indemnification. Assignor shall indemnify, defend and hold Assignee
harmless against and from any and all damages, claims, liabilities and costs
(including reasonable attorney’s fees), expenses and causes of action that
result from Assignor’s failure to perform its obligations under the Lease and
that are attributable to the period prior to the Effective Date. Assignee shall
indemnify, defend and hold Assignor harmless against and from any and all
damages, claims, liabilities and costs (including reasonable attorney’s fees),
expenses and causes of action that result from Assignee’s failure to perform its
obligations under the Lease and that are attributable to the period on or after
the Effective Date. The mutual indemnifications contained in this paragraph
shall survive the Effective Date to the date (the “Termination Date”) occurring
six (6) months after the Effective Date, at which time such mutual
indemnifications shall terminate and be of no further force and effect, except
for any claims made prior to the Termination Date.


3.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.



I-1

--------------------------------------------------------------------------------




4.    Counterparts. This Assignment may be executed in two (2) or more
counterpart copies, all of which counterparts shall have the same force and
effect as if the parties hereto had executed a single copy of this Assignment.


5.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New Jersey.


6.    Authority. Assignor and Assignee each represent and warrant to the other
party: (a) the execution, delivery and performance of this Assignment have been
duly approved by such party and no further action is required on the part of
such party to execute, deliver and perform this Assignment; (b) the person(s)
executing this Assignment on behalf of such party have all requisite authority
to execute and deliver this Assignment; and (c) this Assignment, as executed and
delivered by such person(s), is valid, legal and binding on such party, and is
enforceable against such party in accordance with its terms.


7.     Limitation of Liability. Assignor’s liability under this Assignment shall
be limited as
set forth in Section 18 of the Agreement.


[SIGNATURE PAGE TO FOLLOW]



I-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.


ASSIGNOR:


RT 90 HUDSON, LLC,
a Delaware limited liability company




By:      
Name:      
Its:      




ASSIGNEE:


___________________________________,
a     




By:      
Name:      
Its:      



I-3

--------------------------------------------------------------------------------




State of         )    
SS:
County of
)





I CERTIFY that on _______________,____, ______________ personally appeared
before me and this person acknowledged under oath, to my satisfaction, that this
person:


(a) signed the attached instrument as _______________, ____________ of
________________________, sole member of _________________ (the “Maker”); and


(b) was authorized to execute the attached instrument on behalf of the Maker;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, the Maker.


_______________________________
Notary Public


My Commission Expires:






State of         )    
SS:
County of
)





I CERTIFY that on , 20_________, ________________ personally appeared before me
and this person acknowledged under oath, to my satisfaction, that this person:


(a) signed the attached instrument as _______________________, which is the
member of __________________, the member of __________________, the limited
liability company named in the attached document (“__________”); and


(b) was authorized to execute the attached instrument on behalf of __________;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, ___________.


_______________________________
Notary Public


My Commission Expires:









I-4

--------------------------------------------------------------------------------




EXHIBIT A


Lord Abbett & Co. LLC
Lease Agreement between 90 Hudson Street LLC and Lord, Abbett & Co. dated
September 11, 1998


 
Memorandum of Lease between 90 Hudson Street LLC and Lord, Abbett & Co. dated
September 11, 1998


 
Letter Agreement between 90 Hudson Street LLC and Lord, Abbett & Co. dated May
17, 1999


 
Lease Modification Agreement between 90 Hudson Street LLC and Lord, Abbett & Co.
dated January 14, 2000


 
Second Lease Modification Agreement between 90 Hudson Street LLC and Lord,
Abbett & Co. dated June 20, 2000


 
Third Lease Modification Agreement between 90 Hudson Street LLC and Lord, Abbett
& Co. dated January 1, 2001


 
Third Lease Modification Agreement between 90 Hudson Street LLC and Lord, Abbett
& Co. dated August 18, 2006


 
Letter Agreement between 90 Hudson Street LLC and Lord, Abbett & Co. dated July
31,


 
Consent to First Amendment to Sublease by and between NDB Capital Markets
Corporation and Lord, Abbett & Co. LLC dated August 18, 2006


 
Letter Agreement between 90 Hudson Street LLC and Lord, Abbett & Co. dated
August 18, 2006


 
Request for TI Allowance dated September 3, 2013, from James A. Barclay to
Dennis Keyes


 
ROFO Notice Letter dated February 24, 2012, from Dennis Keyes of CB Richard
Ellis Realty Trust to Lord, Abbett & Co., LLC




I-5

--------------------------------------------------------------------------------




 
Notice to Call Exercise of Option dated January 9, 2014, from RT 90 Hudson, LLC
to Lord, Abbett & Co. LLC


 
Fifth Lease Modification Agreement dated October 31, 2012, between RT 90 Hudson,
LLC and Lord, Abbett & Co. LLC


 
Consent Letter for Stock Transfer between 90 Hudson Street LLC and NDB
Acquisition Company, LLC dated December 21, 2007


 
Consent to Sublease between 90 Hudson Street LLC and National Discount Brokers
Groups, Inc. dated July 31, 2003


 
Sublease Agreement between NDB and Lord, Abbett & Co., LLC dated July 31, 2003


 
Consent to First Amendment to Sublease between NDB Capital Markets Corp. and
Lord, Abbett & Co. LLC dated August 18, 2006


New York SMSA Limited Partnership d/b/a Verizon Wireless
Modification No. 3 of Antenna Lease Agreement - Lease Modification Agreement
between 90 Hudson Street LLC and New York SMSA Limited Partnership d/b/a Verizon
Wireless dated September 8, 2010


 
Antenna Lease Agreement between 90 Hudson Street LLC and New York SMSA Limited
Partnership dated February 14, 2002


 
Modification of Antenna Lease Agreement between 90 Hudson Street LLC and New
York SMSA Limited Partnership d/b/a Verizon Wireless dated December 4, 2002


 
Modification No. 2 of Antenna Lease Agreement-Lease Modification Agreement
between 90 Hudson Street LLC and New York SMSA Limited Partnership d/b/a Verizon
Wireless dated October 2, 2009


 
Verizon Wireless Notice of Extension Exercise dated June 7, 2006


Cellular Telephone Company
Cellular Telephone Company d/b/a AT&T Wireless Services dated December 21, 2001




I-6

--------------------------------------------------------------------------------




 
New Cingular Wireless PCS, LLC d/b/a AT&T Mobility successor to Cellular
Telephone Company Notice of Intent to Extend Lease term dated June 21, 2012


Tobmar International, Inc. t/a Gateway Newsstand
Lease dated November 8, 2000, between 90 Hudson LLC as Landlord and Tobmar
International, Inc. t/a Gateway Newsstand, as Tenant


 
Lease Modification Agreement dated October 24, 2001, between 90 Hudson LLC as
Landlord and Tobmar International, Inc. d/b/a Gateway Newsstand, as Tenant


 
Letter Modification Agreement dated February 26, 2004, between 90 Hudson LLC as
Landlord and Tobmar International, Inc. d/b/a Gateway Newsstand, as Tenant


 
Second Lease Modification Agreement dated April 26, 2010, between 90 Hudson LLC
as Landlord and Tobmar International, Inc. d/b/a Gateway Newsstand, as Tenant


Sidera Networks, LLC
License Agreement dated January 24, 2001, between 90 Hudson Street, L.L.C. and
Sidera Networks, LLC


Charles Komar & Sons, Inc.
Lease Agreement dated December 1, 2014, between RT 90 Hudson, LLC and Charles
Komar & Sons, Inc.


 
Commencement Date Agreement dated December 1, 2014, between RT 90 Hudson, LLC
and Charles Komar & Sons, Inc.






I-7

--------------------------------------------------------------------------------




EXHIBIT J


LANDLORD’S LAND LEASE ASSIGNMENT


ASSIGNMENT AND ASSUMPTION OF LEASE (Land Lease-Landlord’s Interest)


THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made and entered
into as of the ___ day of ___________________, ___, (the "Effective Date"), by
and between RT 90 HUDSON, LLC, a Delaware limited liability company (“Assignor”)
and                  (“Assignee”).
W I T N E S S E T H:


WHEREAS, pursuant to that certain Agreement of Purchase and Sale dated ________,
2015 (the “Agreement”), Assignor and RT Hudson Urban Renewal, LLC (“Sellers”)
agreed to sell to Assignee, and Assignee agreed to purchase from Sellers, that
certain real property located at 90 Hudson Street, Jersey City, New Jersey (the
“Property”) ;


WHEREAS, Assignor desires to assign to Assignee all of its right, title and
interest in and to that certain lease more fully described in Exhibit A attached
hereto and made a part hereof (collectively, the “Lease”), and Assignee desires
to assume all obligations of Assignor thereunder;


NOW, THEREFORE, in consideration of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.    Assignment and Assumption. Assignor does hereby sell, assign, transfer and
set over to Assignee all of Assignor’s right, title and interest as “Tenant”
under the Lease, and Assignee hereby assumes and agrees to perform all of
Assignor’s duties and obligations as “Tenant” under the Lease arising on and
after the Effective Date.


2.    Mutual Indemnification. Assignor shall indemnify, defend and hold Assignee
harmless against and from any and all damages, claims, liabilities and costs
(including reasonable attorney’s fees), expenses and causes of action that
result from Assignor’s failure to perform its obligations under the Lease and
that are attributable to the period prior to the Effective Date. Assignee shall
indemnify, defend and hold Assignor harmless against and from any and all
damages, claims, liabilities and costs (including reasonable attorney’s fees),
expenses and causes of action that result from Assignee’s failure to perform its
obligations under the Lease and that are attributable to the period on or after
the Effective Date. The mutual indemnifications contained in this paragraph
shall survive the Effective Date to the date (the “Termination Date”) occurring
six (6) months after the Effective Date, at which time such mutual
indemnifications shall terminate and be of no further force and effect, except
for any claims made prior to the Termination Date.


3.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.



J-1

--------------------------------------------------------------------------------




4.    Counterparts. This Assignment may be executed in two (2) or more
counterpart copies, all of which counterparts shall have the same force and
effect as if the parties hereto had executed a single copy of this Assignment.


5.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New Jersey.


6.    Authority. Assignor and Assignee each represent and warrant to the other
party: (a) the execution, delivery and performance of this Assignment have been
duly approved by such party and no further action is required on the part of
such party to execute, deliver and perform this Assignment; (b) the person(s)
executing this Assignment on behalf of such party have all requisite authority
to execute and deliver this Assignment; and (c) this Assignment, as executed and
delivered by such person(s), is valid, legal and binding on such party, and is
enforceable against such party in accordance with its terms.


7.     Limitation of Liability. Assignor’s liability under this Assignment shall
be limited as
set forth in Section 18 of the Agreement.








[SIGNATURE PAGE TO FOLLOW]

J-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.


ASSIGNOR:


RT 90 HUDSON, LLC,
a Delaware limited liability company




By:      
Name:     
Its:      




ASSIGNEE:


___________________________________,
a     




By:      
Name:      
Its:      





J-3

--------------------------------------------------------------------------------




State of         )    
SS:
County of
)





I CERTIFY that on , 20__, ______________ personally appeared before me and this
person acknowledged under oath, to my satisfaction, that this person:


(a) signed the attached instrument as _______________, ____________ of
________________________, sole member of _________________ (the “Maker”); and


(b) was authorized to execute the attached instrument on behalf of the Maker;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, the Maker.


_______________________________
Notary Public


My Commission Expires:




State of         )    
SS:
County of
)





I CERTIFY that on , 20_________, ________________ personally appeared before me
and this person acknowledged under oath, to my satisfaction, that this person:


(a) signed the attached instrument as _______________________, which is the
member of __________________, the member of __________________, the limited
liability company named in the attached document (“__________”); and


(b) was authorized to execute the attached instrument on behalf of __________;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, ___________.


_______________________________
Notary Public


My Commission Expires:



J-4

--------------------------------------------------------------------------------




EXHIBIT A
Lease dated as of March 16, 1998 between 90 Hudson Street, L.L.C., a New Jersey
limited liability company (“Hartz Land”), as landlord, and 90 Hudson Street
Urban Renewal Associates, L.L.C., a New Jersey limited liability company (“Hartz
Urban”), as tenant, a Memorandum of which dated March 16, 1998, was recorded
February 23, 1999 in the Register’s Office in Deed Book 5403, page 72. By that
certain Assignment and Assumption of Landlord’s Interest in Lease dated April
11, 2011 and recorded April 13, 2011 in the Register’s Office in Deed Book 8786,
page 769, Hartz Land assigned all of its right, title and interest under the
Land Lease to RT 90 Hudson, LLC, a Delaware limited liability company. Hartz
Urban assigned all of its rights, title and interest under the Land Lease to RT
90 Hudson Urban Renewal, LLC, a New Jersey limited liability company, by that
certain Assignment and Assumption of Tenant’s Interest in Lease dated April 11,
2011 and recorded April 13, 2011 in the Register’s Office in Deed Book 8786,
page 779.



J-5

--------------------------------------------------------------------------------




EXHIBIT K


TENANT’S BUILDING LEASE ASSIGNMENT




ASSIGNMENT AND ASSUMPTION OF LEASE (Building Lease-Tenant’s Interest)


THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made and entered
into as of the ___ day of ___________________, 20__, (the “Effective Date”), by
and between RT 90 HUDSON, LLC, a Delaware limited liability company (“Assignor”)
and                  (“Assignee”).
W I T N E S S E T H:


WHEREAS, pursuant to that certain Agreement of Purchase and Sale dated ________,
2015 (the “Agreement”), Assignor and RT 90 Hudson Urban Renewal, LLC (“Sellers”)
agreed to sell to Assignee, and Assignee agreed to purchase from Sellers, that
certain real property located at 90 RT Hudson Street, Jersey City, New Jersey
(the “Property”) ;


WHEREAS, Assignor desires to assign to Assignee all of its right, title and
interest in and to that certain lease more fully described in Exhibit A attached
hereto and made a part hereof (collectively, the “Lease”), and Assignee desires
to assume all obligations of Assignor thereunder;


NOW, THEREFORE, in consideration of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.    Assignment and Assumption. Assignor does hereby sell, assign, transfer and
set over to Assignee all of Assignor’s right, title and interest as “Tenant”
under the Lease, and Assignee hereby assumes and agrees to perform all of
Assignor’s duties and obligations as “Tenant” under the Lease arising on and
after the Effective Date.


2.    Mutual Indemnification. Assignor shall indemnify, defend and hold Assignee
harmless against and from any and all damages, claims, liabilities and costs
(including reasonable attorney’s fees), expenses and causes of action that
result from Assignor’s failure to perform its obligations under the Lease and
that are attributable to the period prior to the Effective Date. Assignee shall
indemnify, defend and hold Assignor harmless against and from any and all
damages, claims, liabilities and costs (including reasonable attorney’s fees),
expenses and causes of action that result from Assignee’s failure to perform its
obligations under the Lease and that are attributable to the period on or after
the Effective Date. The mutual indemnifications contained in this paragraph
shall survive the Effective Date to the date (the “Termination Date”) occurring
six (6) months after the Effective Date, at which time such mutual
indemnifications shall terminate and be of no further force and effect, except
for any claims made prior to the Termination Date.


3.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.



K-1

--------------------------------------------------------------------------------




4.    Counterparts. This Assignment may be executed in two (2) or more
counterpart copies, all of which counterparts shall have the same force and
effect as if the parties hereto had executed a single copy of this Assignment.


5.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New Jersey.


6.    Authority. Assignor and Assignee each represent and warrant to the other
party: (a) the execution, delivery and performance of this Assignment have been
duly approved by such party and no further action is required on the part of
such party to execute, deliver and perform this Assignment; (b) the person(s)
executing this Assignment on behalf of such party have all requisite authority
to execute and deliver this Assignment; and (c) this Assignment, as executed and
delivered by such person(s), is valid, legal and binding on such party, and is
enforceable against such party in accordance with its terms.


7.     Limitation of Liability. Assignor’s liability under this Assignment shall
be limited as
set forth in Section 18 of the Agreement.


[SIGNATURE PAGE TO FOLLOW]





K-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.


ASSIGNOR:


RT 90 HUDSON, LLC,
a Delaware limited liability company




By:      
Name:      
Its:      




ASSIGNEE:


___________________________________,
a     




By:      
Name:      
Its:      





K-3

--------------------------------------------------------------------------------




State of         )    
SS:
County of
)





I CERTIFY that on , 20__, ______________ personally appeared before me and this
person acknowledged under oath, to my satisfaction, that this person:


(a) signed the attached instrument as _______________, ____________ of
________________________, sole member of _________________ (the “Maker”); and


(b) was authorized to execute the attached instrument on behalf of the Maker;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, the Maker.


_______________________________
Notary Public


My Commission Expires:




State of         )    
SS:
County of
)







I CERTIFY that on , 20_________, ________________ personally appeared before me
and this person acknowledged under oath, to my satisfaction, that this person:


(a) signed the attached instrument as _______________________, which is the
member of __________________, the member of __________________, the limited
liability company named in the attached document (“__________”); and


(b) was authorized to execute the attached instrument on behalf of __________;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, ___________.


_______________________________
Notary Public


My Commission Expires:



K-4

--------------------------------------------------------------------------------




EXHIBIT A


Lease dated as of March 16, 1998, originally between 90 Hudson Street Urban
Renewal Associates, L.L.C., a New Jersey limited liability company (“Hartz
Urban”), as landlord, and 90 Hudson, LLC, a Delaware limited liability company
(“Hartz Land”), as tenant, a Memorandum of which was recorded February 23, 1999
in the Register’s Office in Deed Book 5403, page 77. Hartz Urban assigned all of
its right, title and interest under the Building Lease to RT 90 Hudson Urban
Renewal, LLC, a New Jersey limited liability company, by that certain Assignment
and Assumption of Landlord’s Interest in Lease dated April 11, 2011 and recorded
April 13, 2011 in the Register’s Office in Deed Book 8786, page 790. Hartz Land
assigned all of its right, title and interest under the Building Lease to RT 90
Hudson, LLC, a Delaware limited liability company, by that certain Assignment
and Assumption of Tenant’s Interest in Lease dated April 11, 2011 and recorded
April 13, 2011 in the Register’s Office in Deed Book 8786, page 798.



K-5

--------------------------------------------------------------------------------




EXHIBIT L


TENANT’S LAND LEASE ASSIGNMENT


ASSIGNMENT AND ASSUMPTION OF LEASE (Land Lease-Tenant’s Interest)


THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made and entered
into as of the ___ day of ___________________, 20__, (the “Effective Date”), by
and between RT 90 HUDSON URBAN RENEWAL, LLC, a Delaware limited liability
company (“Assignor”) and                  (“Assignee”).


W I T N E S S E T H:


WHEREAS, pursuant to that certain Agreement of Purchase and Sale dated ________,
2015 (the “Agreement”), Assignor and RT Hudson, LLC (“Sellers”) agreed to sell
to Assignee, and Assignee agreed to purchase from Sellers, that certain real
property located at 90 Hudson Street, Jersey City, New Jersey (the “Property”) ;


WHEREAS, Assignor desires to assign to Assignee all of its right, title and
interest in and to that certain lease more fully described in Exhibit A attached
hereto and made a part hereof (collectively, the “Lease”), and Assignee desires
to assume all obligations of Assignor thereunder;


NOW, THEREFORE, in consideration of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.    Assignment and Assumption. Assignor does hereby sell, assign, transfer and
set over to Assignee all of Assignor’s right, title and interest as “Tenant”
under the Lease, and Assignee hereby assumes all of Assignor’s duties and
obligations as “Tenant” under the Lease arising on and after the Effective Date.


2.    Mutual Indemnification. Assignor shall indemnify, defend and hold Assignee
harmless against and from any and all damages, claims, liabilities and costs
(including reasonable attorney’s fees), expenses and causes of action that
result from Assignor’s failure to perform its obligations under the Lease and
that are attributable to the period prior to the Effective Date. Assignee shall
indemnify, defend and hold Assignor harmless against and from any and all
damages, claims, liabilities and costs (including reasonable attorney’s fees),
expenses and causes of action that result from Assignee’s failure to perform its
obligations under the Lease and that are attributable to the period on or after
the Effective Date. The mutual indemnifications contained in this paragraph
shall survive the Effective Date to the date (the “Termination Date”) occurring
six (6) months after the Effective Date, at which time such mutual
indemnifications shall terminate and be of no further force and effect, except
for any claims made prior to the Termination Date.


3.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.



L-1

--------------------------------------------------------------------------------




4.    Counterparts. This Assignment may be executed in two (2) or more
counterpart copies, all of which counterparts shall have the same force and
effect as if the parties hereto had executed a single copy of this Assignment.


5.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New Jersey.


6.    Authority. Assignor and Assignee each represent and warrant to the other
party: (a) the execution, delivery and performance of this Assignment have been
duly approved by such party and no further action is required on the part of
such party to execute, deliver and perform this Assignment; (b) the person(s)
executing this Assignment on behalf of such party have all requisite authority
to execute and deliver this Assignment; and (c) this Assignment, as executed and
delivered by such person(s), is valid, legal and binding on such party, and is
enforceable against such party in accordance with its terms.


7.     Limitation of Liability. Assignor’s liability under this Assignment shall
be limited as
set forth in Section 18 of the Agreement.








[SIGNATURE PAGE TO FOLLOW]







L-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.


ASSIGNOR:


RT 90 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company




By:      
Name:      
Its:      




ASSIGNEE:


___________________________________,
a     




By:      
Name:      
Its:      



L-3

--------------------------------------------------------------------------------




State of         )    
SS:
County of
)





I CERTIFY that on , 20__, ______________ personally appeared before me and this
person acknowledged under oath, to my satisfaction, that this person:


(a) signed the attached instrument as _______________, ____________ of
________________________, sole member of _________________ (the “Maker”); and


(b) was authorized to execute the attached instrument on behalf of the Maker;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, the Maker.


_______________________________
Notary Public


My Commission Expires:




State of         )    
SS:
County of
)





I CERTIFY that on , 20_________, ________________ personally appeared before me
and this person acknowledged under oath, to my satisfaction, that this person:


(a) signed the attached instrument as _______________________, which is the
member of __________________, the member of __________________, the limited
liability company named in the attached document (“__________”); and


(b) was authorized to execute the attached instrument on behalf of __________;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, ___________.


_______________________________
Notary Public


My Commission Expires:



L-4

--------------------------------------------------------------------------------




EXHIBIT A




Lease dated as of March 16, 1998 between 90 Hudson Street, L.L.C., a New Jersey
limited liability company (“Hartz Land”), as landlord, and 90 Hudson Street
Urban Renewal Associates, L.L.C., a New Jersey limited liability company (“Hartz
Urban”), as tenant, a Memorandum of which dated March 16, 1998, was recorded
February 23, 1999 in the Register’s Office in Deed Book 5403, page 72. By that
certain Assignment and Assumption of Landlord’s Interest in Lease dated April
11, 2011 and recorded April 13, 2011 in the Register’s Office in Deed Book 8786,
page 769, Hartz Land assigned all of its right, title and interest under the
Land Lease to RT 90 Hudson, LLC, a Delaware limited liability company. Hartz
Urban assigned all of its rights, title and interest under the Land Lease to RT
90 Hudson Urban Renewal, LLC, a New Jersey limited liability company, by that
certain Assignment and Assumption of Tenant’s Interest in Lease dated April 11,
2011 and recorded April 13, 2011 in the Register’s Office in Deed Book 8786,
page 779.





L-5

--------------------------------------------------------------------------------




EXHIBIT M


LANDLORD’S BUILDING LEASE ASSIGNMENT


ASSIGNMENT AND ASSUMPTION OF LEASE (Building Lease-Landlord’s Interest)


THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made and entered
into as of the ___ day of ___________________, 20__, (the “Effective Date”), by
and between RT 90 HUDSON URBAN RENEWAL, LLC, a Delaware limited liability
company (“Assignor”) and                  (“Assignee”).


W I T N E S S E T H:


WHEREAS, pursuant to that certain Agreement of Purchase and Sale dated ________,
2015 (the “Agreement”), Assignor and RT 90 Hudson, LLC (“Sellers”) agreed to
sell to Assignee, and Assignee agreed to purchase from Sellers, that certain
real property located at 90 Hudson Street, Jersey City, New Jersey (the
“Property”) ;


WHEREAS, Assignor desires to assign to Assignee all of its right, title and
interest in and to that certain lease more fully described in Exhibit A attached
hereto and made a part hereof (collectively, the “Lease”), and Assignee desires
to assume all obligations of Assignor thereunder;


NOW, THEREFORE, in consideration of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.    Assignment and Assumption. Assignor does hereby sell, assign, transfer and
set over to Assignee all of Assignor’s right, title and interest as “Landlord”
under the Lease, and Assignee hereby assumes and agrees to perform all of
Assignor’s duties and obligations as “Landlord” under the Lease arising on and
after the Effective Date.


2.    Mutual Indemnification. Assignor shall indemnify, defend and hold Assignee
harmless against and from any and all damages, claims, liabilities and costs
(including reasonable attorney’s fees), expenses and causes of action that
result from Assignor’s failure to perform its obligations under the Lease and
that are attributable to the period prior to the Effective Date. Assignee shall
indemnify, defend and hold Assignor harmless against and from any and all
damages, claims, liabilities and costs (including reasonable attorney’s fees),
expenses and causes of action that result from Assignee’s failure to perform its
obligations under the Lease and that are attributable to the period on or after
the Effective Date. The mutual indemnifications contained in this paragraph
shall survive the Effective Date to the date (the “Termination Date”) occurring
six (6) months after the Effective Date, at which time such mutual
indemnifications shall terminate and be of no further force and effect, except
for any claims made prior to the Termination Date.


3.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.



M-1

--------------------------------------------------------------------------------




4.    Counterparts. This Assignment may be executed in two (2) or more
counterpart copies, all of which counterparts shall have the same force and
effect as if the parties hereto had executed a single copy of this Assignment.


5.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New Jersey.


6.    Authority. Assignor and Assignee each represent and warrant to the other
party: (a) the execution, delivery and performance of this Assignment have been
duly approved by such party and no further action is required on the part of
such party to execute, deliver and perform this Assignment; (b) the person(s)
executing this Assignment on behalf of such party have all requisite authority
to execute and deliver this Assignment; and (c) this Assignment, as executed and
delivered by such person(s), is valid, legal and binding on such party, and is
enforceable against such party in accordance with its terms.


7.     Limitation of Liability. Assignor’s liability under this Assignment shall
be limited as
set forth in Section 18 of the Agreement.




[SIGNATURE PAGE TO FOLLOW]







M-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.


ASSIGNOR:


RT 90 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company




By:      
Name:      
Its:      




ASSIGNEE:


___________________________________,
a     




By:      
Name:      
Its:      







M-3

--------------------------------------------------------------------------------




State of         )    
SS:
County of
)





I CERTIFY that on , 20__, ______________ personally appeared before me and this
person acknowledged under oath, to my satisfaction, that this person:


(a) signed the attached instrument as _______________, ____________ of
________________________, sole member of _________________ (the “Maker”); and


(b) was authorized to execute the attached instrument on behalf of the Maker;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, the Maker.


_______________________________
Notary Public


My Commission Expires:




State of         )    
SS:
County of
)





I CERTIFY that on , 20_________, ________________ personally appeared before me
and this person acknowledged under oath, to my satisfaction, that this person:


(a) signed the attached instrument as _______________________, which is the
member of __________________, the member of __________________, the limited
liability company named in the attached document (“__________”); and


(b) was authorized to execute the attached instrument on behalf of __________;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, ___________.


_______________________________
Notary Public


My Commission Expires:



M-4

--------------------------------------------------------------------------------




EXHIBIT A




Lease dated as of March 16, 1998, originally between 90 Hudson Street Urban
Renewal Associates, L.L.C., a New Jersey limited liability company (“Hartz
Urban”), as landlord, and 90 Hudson, LLC, a Delaware limited liability company
(“Hartz Land”), as tenant, a Memorandum of which was recorded February 23, 1999
in the Register’s Office in Deed Book 5403, page 77. Hartz Urban assigned all of
its right, title and interest under the Building Lease to RT 90 Hudson Urban
Renewal, LLC, a New Jersey limited liability company, by that certain Assignment
and Assumption of Landlord’s Interest in Lease dated April 11, 2011 and recorded
April 13, 2011 in the Register’s Office in Deed Book 8786, page 790. Hartz Land
assigned all of its right, title and interest under the Building Lease to RT 90
Hudson, LLC, a Delaware limited liability company, by that certain Assignment
and Assumption of Tenant’s Interest in Lease dated April 11, 2011 and recorded
April 13, 2011 in the Register’s Office in Deed Book 8786, page 798.



M-5

--------------------------------------------------------------------------------




EXHIBIT N


FINANCIAL AGREEMENT ASSIGNMENT


ASSIGNMENT AND ASSUMPTION OF FINANCIAL AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION OF FINANCIAL AGREEMENT (this “Assignment”) is
made and entered into as of the ___ day of ___________________, 20__, (the
“Effective Date”), by and between RT 90 HUDSON URBAN RENEWAL, LLC, a New Jersey
limited liability company (“Assignor”) and                  (“Assignee”).


W I T N E S S E T H:


WHEREAS, pursuant to that certain Agreement of Purchase and Sale dated ________,
2015 (the “Agreement”), Assignor and RT 90 Hudson, LLC (“Sellers”) agreed to
sell to Assignee, and Assignee agreed to purchase from Sellers, that certain
real property located at 90 Hudson Street, Jersey City, New Jersey (the
“Property”) ;


WHEREAS, Assignor desires to assign to Assignee all of its right, title and
interest in and to that certain Financial Agreement dated May 13, 1998 (the
“Financial Agreement”), now between Assignor and the City of Jersey City, New
Jersey, and Assignee desires to assume all obligations of Assignor thereunder;


NOW, THEREFORE, in consideration of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.    Assignment and Assumption. Assignor does hereby sell, assign, transfer and
set over to Assignee all of Assignor’s right, title and interest under the
Financial Agreement, and Assignee hereby assumes and agrees to perform all of
Assignor’s duties and obligations under the Financial Agreement arising on and
after the Effective Date hereof.


2.    Mutual Indemnification. Assignor shall indemnify, defend and hold Assignee
harmless against and from any and all damages, claims, liabilities and costs
(including reasonable attorney’s fees), expenses and causes of action that
result from Assignor’s failure to perform its obligations under the Financial
Agreement and that are attributable to the period prior to the Effective Date.
Assignee shall indemnify, defend and hold Assignor harmless against and from any
and all damages, claims, liabilities and costs (including reasonable attorney’s
fees), expenses and causes of action that result from Assignee’s failure to
perform its obligations under the Financial Agreement and that are attributable
to the period on or after the Effective Date. The mutual indemnifications
contained in this paragraph shall survive the Effective Date to the date (the
“Termination Date”) occurring six (6) months after the Effective Date, at which
time such mutual indemnifications shall terminate and be of no further force and
effect, except for any claims made prior to the Termination Date.

N-1

--------------------------------------------------------------------------------




3.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.


4.    Counterparts. This Assignment may be executed in two (2) or more
counterpart copies, all of which counterparts shall have the same force and
effect as if the parties hereto had executed a single copy of this Assignment.


5.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New Jersey.


6.    Authority. Assignor and Assignee each represent and warrant to the other
party: (a) the execution, delivery and performance of this Assignment have been
duly approved by such party and no further action is required on the part of
such party to execute, deliver and perform this Assignment; (b) the person(s)
executing this Assignment on behalf of such party have all requisite authority
to execute and deliver this Assignment; and (c) this Assignment, as executed and
delivered by such person(s), is valid, legal and binding on such party, and is
enforceable against such party in accordance with its terms.


7.     Limitation of Liability. Assignor’s liability under this Assignment shall
be limited as
set forth in Section 18 of the Agreement.


[SIGNATURE PAGE TO FOLLOW]



N-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.


ASSIGNOR:


RT 90 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company




By:      
Name:      
Its:      




ASSIGNEE:


___________________________________,
a     




By:      
Name:      
Its:      





N-3

--------------------------------------------------------------------------------




EXHIBIT O


ASSIGNMENT OF SERVICE CONTRACTS


ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS


THIS ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS (this “Assignment”) is made
and entered into as of the ___ day of ___________________, 20__, by and between
RT 90 HUDSON, LLC, a Delaware limited liability company (“Assignor”) and
                 (“Assignee”).


W I T N E S S E T H:


WHEREAS, pursuant to that certain Agreement of Purchase and Sale dated ________,
2015, Assignor and RT 90 Hudson Urban Renewal, LLC (“Sellers”) agreed to sell to
Assignee, and Assignee agreed to purchase from Sellers, that certain real
property located at 90 Hudson Street, Jersey City, New Jersey (the “Property”) ;


WHEREAS, Assignor desires to assign to Assignee all of its right, title and
interest in and to those certain service contracts more fully described in
Exhibit A attached hereto and made a part hereof (collectively, the “Service
Contracts”), and Assignee desires to assume all obligations of Assignor
thereunder;


NOW, THEREFORE, in consideration of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.    Assignment and Assumption. Assignor does hereby sell, assign, transfer and
set over to Assignee all of Assignor’s right, title and interest under the
Service Contracts, and Assignee hereby assumes and agrees to perform all of
Assignor’s duties and obligations under the Service Contracts arising following
the Effective Date.


2.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.


3.    Counterparts. This Assignment may be executed in two (2) or more
counterpart copies, all of which counterparts shall have the same force and
effect as if the parties hereto had executed a single copy of this Assignment.


4.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New Jersey.


5.    Authority. Assignor and Assignee each represent and warrant to the other
party: (a) the execution, delivery and performance of this Assignment have been
duly approved by such party and no further action is required on the part of
such party to execute, deliver and perform this

O-1

--------------------------------------------------------------------------------




Assignment; (b) the person(s) executing this Assignment on behalf of such party
have all requisite authority to execute and deliver this Assignment; and
(c) this Assignment, as executed and delivered by such person(s), is valid,
legal and binding on such party, and is enforceable against such party in
accordance with its terms.


[SIGNATURE PAGE TO FOLLOW]

O-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.


ASSIGNOR:


RT 90 HUDSON, LLC,
a Delaware limited liability company




By:      
Name:      
Its:      




ASSIGNEE:


___________________________________,
a     




By:      
Name:      
Its:      





O-3

--------------------------------------------------------------------------------




EXHIBIT P
DEED




Record and return to:                    Prepared by: ______________________




DEED
This Deed is made as of ___________________, 20____:
BETWEEN
RT 90 HUDSON, LLC, a Delaware limited liability company, having an address at
c/o Chambers Street Properties, 47 Hulfish Street, Suite 210, Princeton, New
Jersey 08542


referred to as the “Grantor”.


AND






referred to as the “Grantee”.


The words “Grantor” and “Grantee” shall mean all the Grantors and all the
Grantees listed above.


Transfer of Ownership. The Grantor grants and conveys (transfers ownership of)
the property described below to the Grantee. This transfer is made for the sum
of _________________________________________ ($______________________). The
Grantor acknowledges receipt of this money.


Tax Map Reference. (N.J.S.A. 46:26A-3) City of Jersey City, County of Hudson,
New Jersey.


Block 6, Lot 15


Property. The property (“Property”) consists of that certain tract of land and
all improvements thereon located in the City of Jersey City, County of Hudson
and State of New Jersey. The legal description is:


See Exhibit A attached hereto and made a part hereof.







P-1

--------------------------------------------------------------------------------




BEING the same lands and premises conveyed to Grantor by deed from 90 Hudson
Street, L.L.C., a New Jersey limited liability company, dated April 11, 2011,
recorded on April 13, 2011 in the Office of the Clerk/Register of Hudson County
in Deed Book 8786 at Page 760.




SUBJECT to all restrictions and easements of record.


Promises by Grantor. The Grantor promises that the Grantor has done no act to
encumber the Property. This promise is called a “covenant as to grantor’s acts”
(N.J.S.A. 46:4-6). This promise means that the Grantor has not allowed anyone
else to obtain any legal rights which affect the Property (such as by making a
mortgage or allowing a judgment to be entered against the Grantor).


[NOTE: If the Existing Loan is assumed by Buyer, then the warranty of title
provided herein shall be subject to the Existing Loan Documents, a schedule of
which will be attached hereto.]


Signatures. The Grantor signs this Deed as of the date at the top of the first
page.


 
RT 90 HUDSON, LLC,
a Delaware limited liability company




By: _________________________________
Name: ______________________________
Its: _________________________________








O-1

--------------------------------------------------------------------------------




STATE OF NEW JERSEY
SS.:
COUNTY OF
I CERTIFY that on ______________ ___, 20___,
___________________________________, personally came before me and stated under
oath, to my satisfaction, that:


a.
this person is the __________________________ of RT 90 HUDSON, LLC, the Delaware
limited liability company named in this instrument;



b.
this person is authorized by the limited liability company to sign and deliver
this instrument on behalf of the limited liability company;



c.
this instrument was signed and delivered by the limited liability company as its
voluntary act and deed; and



d.
the full and actual consideration paid or to be paid for the transfer of title
is $_______________________________. (Such consideration is defined in N.J.S.A.
46:15-5).





____________________________
Notary Public







P-2

--------------------------------------------------------------------------------




EXHIBIT A


LEGAL DESCRIPTION



P-3

--------------------------------------------------------------------------------




FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE
(90 Hudson Street, Jersey City, New Jersey)
This First Amendment to Agreement of Purchase and Sale (this “Amendment”) is
made as of January 15, 2016 (the “Effective Date”) by and between RT 90 HUDSON,
LLC, a Delaware limited liability company, and RT 90 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company (together, “Seller”), and SSC IV
INVESTOR, LLC, a Delaware limited liability company, and SSC V INVESTOR, LLC, a
Delaware limited liability company (together, “Buyer”).
RECITALS
A.Seller and Buyer entered into that certain Agreement of Purchase and Sale,
dated as of November 9, 2015 (the “Purchase Agreement”), with respect to the
purchase and sale of certain real property and the improvements thereon located
in Jersey City, New Jersey, as more particularly described in the Purchase
Agreement.
B.Seller and Buyer desire to amend the Purchase Agreement as more particularly
set forth in this Amendment.
AGREEMENTS
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer hereby agree as follows:
1.Capitalized Terms. All capitalized terms used herein and not defined herein
shall have the meanings set forth in the Purchase Agreement.
2.Tenant Estoppel Condition. Section 8.1.2 of the Purchase Agreement is hereby
deleted in its entirety and replaced with the following:
If the Tenant Estoppel Condition is not satisfied or waived by Buyer on or prior
to May 1, 2016, Buyer may terminate this Agreement, in which event the Deposit,
including all interest earned thereon, shall be promptly returned to Buyer and
the parties shall be released from all further obligations and liabilities
hereunder, except with respect to the covenants and indemnities set forth in
Sections 4, 6.1, 6.3, 13, and 19.14 (collectively, the “Surviving Obligations”).
3.70 Hudson Property Closing. Section 8.1.3 of the Purchase Agreement is hereby
deleted in its entirety.
4.Consent and Release by Existing Lender. Section 8.2.2 of the Purchase
Agreement is hereby amended to provide that “Buyer’s Guarantor” shall be either
SSC IV, L.P., a Delaware limited partnership, or SSC V, L.P., a Delaware limited
partnership, as required by Existing Lender.

1

--------------------------------------------------------------------------------




5.Joint Conditions. The first and second sentences of Section 8.2.3 of the
Purchase Agreement are hereby deleted in their entirety and replaced with the
following:
If any one or more of the Joint Conditions is not satisfied on or prior to May
1, 2016, then either Buyer or Seller may terminate this Agreement in which event
the Deposit, including all interest earned thereon, shall be promptly returned
to Buyer and the parties shall be released from all further obligations and
liabilities hereunder, except with respect to the Surviving Obligations and the
Withdrawal Request.
6.Closing; Time and Place. The first sentence of Section 9.1 of the Purchase
Agreement is hereby deleted in its entirety and replaced with the following:
The closing contemplated by this Agreement (the “Closing”) shall take place on
the date ("Closing Date") (A) that is five (5) Business Days after the later to
occur of (i) the satisfaction of the Tenant Estoppel Condition and the Joint
Conditions, and (ii) the receipt of the letter from the Director of the Division
more fully described in the third sentence of Section 20 below and (B) on which
the 70 Hudson Closing occurs or, as soon as possible thereafter subject to
clause (A) of this sentence, or on such other date as mutually agreed upon by
the parties in writing; provided, however, that in no event shall the Closing
occur after May 1, 2016.
7.Bulk Sales Notice. Section 20 of the Purchase Agreement is hereby amended to
insert the following sentence:
“Buyer shall submit the Tax Notification to the Director of the Division by
January 31, 2016.”
8.Full Force and Effect. Except as amended by this Amendment, the Purchase
Agreement is unmodified hereby, and as modified by this Amendment, the Purchase
Agreement remains in full force and effect. The terms of this Amendment are
hereby incorporated into the Purchase Agreement as if set forth fully therein.
In the event of a conflict between the terms in the Purchase Agreement and the
terms of this Amendment, this Amendment shall prevail.
9.Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original and both of which together shall constitute
one and the same agreement. This Amendment may be executed by a party's
signature transmitted by facsimile ("fax") or by electronic mail in portable
document format ("pdf"), and copies of this Amendment executed and delivered by
means of faxed or pdf signatures shall have the same force and effect as copies
hereof executed and delivered with original signatures. All parties hereto may
rely upon faxed or pdf signatures as if such signatures were originals. All
parties hereto agree that a faxed or pdf signature page may be introduced into
evidence in any proceeding arising out of or related to this Amendment as if it
were an original signature page. Each signatory of this Amendment represents
hereby that he or she has the authority to execute and deliver it on behalf of
the party hereto for which such signatory is acting.


[Signature Page Follows]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.


SELLER:
RT 90 HUDSON, LLC,
a Delaware limited liability company


By: /s/ Alan B. Rothschild    
Name: Alan B. Rothschild    
Title: Managing Director    




RT 90 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company
By: /s/ Alan B. Rothschild    
Name: Alan B. Rothschild    
Title: Managing Director    


BUYER:
SSC IV INVESTOR, LLC,
a Delaware limited liability company


By: /s/ John S. Grassi    
Name: John S. Grassi    
Title: President    






SSC V INVESTOR, LLC,
a Delaware limited liability company




By: /s/ John S. Grassi    
Name: John S. Grassi    
Title: President    

3

--------------------------------------------------------------------------------




SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE
(90 Hudson Street, Jersey City, New Jersey)


THIS SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is
made as of February 22, 2016 (the “Effective Date”) by and between RT 90 HUDSON,
LLC, a Delaware limited liability company, and RT 90 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company (together, “Seller”), and 90 HUDSON
WATERFRONT, LLC, a Delaware limited liability company (“Buyer”).
RECITALS
A.Seller, as seller, and SSC IV Investor, LLC, a Delaware limited liability
company, and SSC V Investor, LLC, a Delaware limited liability company, as buyer
(together, “Original Buyer”), entered into that certain Agreement of Purchase
and Sale dated as of November 9, 2015, as amended by that certain First
Amendment to Agreement of Purchase and Sale (90 Hudson Street, Jersey City, New
Jersey) dated January 15, 2016 (collectively, the “Purchase Agreement”), with
respect to the purchase and sale of certain real property and the improvements
thereon located at 90 Hudson Street in Jersey City, New Jersey, as more
particularly described in the Purchase Agreement. By that certain Assignment and
Assumption Agreement of Purchase and Sale of even date herewith, Original Buyer
assigned and transferred to Buyer all of Original Buyer’s right, title and
interest in, to and under the Purchase Agreement.
B.Seller and Buyer desire to amend the Purchase Agreement as more particularly
set forth in this Amendment.
AGREEMENTS
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer hereby agree as follows:
1.Capitalized Terms. All capitalized terms used herein and not defined herein
shall have the meanings set forth in the Purchase Agreement.
2.Definitions.
(i)The defined term “Guarantor” is hereby deleted in its entirety and replaced
with the following:
“Guarantor” means GPT Operating Partnership LP, formerly known as CSP Operating
Partnership, LP and CBRE Operating Partnership, L.P.
3.Financial Agreement Condition. Section 8.2.1 of the Purchase Agreement is
hereby deleted in its entirety.

4

--------------------------------------------------------------------------------




4.Termination Notice.    A new Section 9.6 is hereby added to the Purchase
Agreement to read as follows:
9.6 Financial Agreement Notice. At the Closing, Seller shall execute and deliver
to Escrow Agent a notice of termination of the Financial Agreement addressed to
the City and in the form of Exhibit Q attached hereto (the “Termination
Notice”), together with instructions to Escrow Agent that the Termination Notice
shall be held by Escrow Agent unless and until directed in writing by Buyer
either to deliver the Termination Notice to the City or to Buyer. In addition,
at the Closing, Escrow Agent shall collect from each of Seller and Buyer an
amount equal to one-half (1/2) of the administrative or transfer fee charged by
the City in connection with the assignment of the Financial Agreement to Buyer
(the “Transfer Fee”). The Transfer Fee shall be paid by Escrow Agent (i) to the
City if Buyer directs that the Termination Notice be delivered to Buyer or (ii)
reimbursed one-half (1/2) to Seller and one-half (1/2) to Buyer, if Buyer
directs that the Termination Notice be delivered to the City.
5.Failure of Joint Conditions. The term “Joint Conditions” contained in Section
8.2.3 of the Purchase Agreement is hereby amended to mean and refer only to the
Loan Assumption Condition.
6.Closing; Time and Place. Section 9.1 of the Purchase Agreement is hereby
deleted in its entirety and replaced with the following:
9.1    Time and Place. The closing contemplated by this Agreement (the
“Closing”) shall take place on February 25, 2016 (the “Closing Date”) or such
other date as mutually agreed upon by the parties in writing; provided, however,
that the Closing shall not occur prior to the “Closing” under the 70 Hudson PSA.
The Closing shall be conducted through an escrow with Escrow Agent. Time is of
the essence with respect to the Closing.
7.Tenant Inducement Costs. With respect to Section 10(d) of the Purchase
Agreement, the amount of Tenant Inducement Costs under the Occupancy Lease with
Charles Komar & Sons, Inc. to be credited to Buyer will be calculated as of the
Closing Date, it being understood that the $16,166,081 in outstanding
inducements initially specified in Section 10(d) of the Purchase Agreement was
calculated as of November 9, 2015.
8.Full Force and Effect. Except as amended by this Amendment, the Purchase
Agreement is unmodified hereby, and as modified by this Amendment, the Purchase
Agreement remains in full force and effect. The terms of this Amendment are
hereby incorporated into the Purchase Agreement as if set forth fully therein.
In the event of a conflict between the terms in the Purchase Agreement and the
terms of this Amendment, this Amendment shall prevail.
9.Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original and both of which together shall constitute
one and the same agreement. This Amendment may be executed by a party's
signature transmitted by facsimile ("fax") or by electronic mail in portable
document format ("pdf"), and copies of this

5

--------------------------------------------------------------------------------




Amendment executed and delivered by means of faxed or pdf signatures shall have
the same force and effect as copies hereof executed and delivered with original
signatures. All parties hereto may rely upon faxed or pdf signatures as if such
signatures were originals. All parties hereto agree that a faxed or pdf
signature page may be introduced into evidence in any proceeding arising out of
or related to this Amendment as if it were an original signature page.
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver it on behalf of the party hereto for which such
signatory is acting.


[Signature Page Follows]



6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.


SELLER:
RT 90 HUDSON, LLC,
a Delaware limited liability company


By: /s/ Alan B. Rothschild    
Name: Alan B. Rothschild    
Title: Managing Director    




RT 90 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company
By: /s/ Alan B. Rothschild    
Name: Alan B. Rothschild    
Title: Managing Director    


BUYER:
90 HUDSON WATERFRONT, LLC,
a Delaware limited liability company


By: /s/ John S. Grassi    
Name: John S. Grassi    
Title: President    







7

--------------------------------------------------------------------------------




EXHIBIT Q




March ___, 2016




VIA CERTIFIED MAIL RETURN RECEIPT REQUESTED


Honorable Steven M. Fulop, Mayor
City of Jersey City
City Hall
280 Grove Street
Jersey City, New Jersey 07302


City of Jersey City, Office of the City Clerk
City Hall
280 Grove Street
Jersey City, New Jersey 07302


RE:
NOTICE OF TERMINATION OF 90 HUDSON STREET FINANCIAL AGREEMENT



Dear Mayor Fulop and City Clerk Byrne:


As you are aware, RT 90 Hudson Urban Renewal, LLC (“RT 90 Hudson”) conveyed all
of its interests in property commonly known as 90 Hudson Street, Jersey City,
New Jersey and currently designated as Block 6, Lot 15 (formerly known as Block
6, Lot 1A), on the Official Tax Assessor’s Map of the City of Jersey City (the
“Project”) to 90 Hudson Waterfront Urban Renewal, LLC (“90 Hudson Waterfront”)
on February 25, 2016. The Project is currently subject to that certain Financial
Agreement, dated May 13, 1998 (the “Financial Agreement”), with the City of
Jersey City (the “City”) granting a 20 year tax exemption for the Project.
Pursuant to City Ordinance 16-035, which the Municipal Council of the City
passed on February 24, 2016, the City consented to such transfer and such
consent was to be further memorialized by a Consent to Assignment of Financial
Agreement and Assumption of Financial Agreement Among RT 90 Hudson, 90 Hudson
Waterfront and the City (the “Consent Agreement”). Due to unforeseen delays, RT
90 Hudson, 90 Hudson Waterfront and the City are unable to execute the Consent
Agreement as of the date hereof.


Accordingly, please be advised that, pursuant to Section 12.2 of the Financial
Agreement, RT 90 Hudson and 90 Hudson Waterfront hereby terminate the Financial
Agreement and relinquish the tax exempt status of the Project effective as of
11:59 p.m. Eastern Standard Time on February 24, 2016. RT 90 Hudson will comply
with the financial accounting requirements required pursuant to Section 12.3 of
the Financial Agreement and any other requirements of the Financial Agreement
with respect to such termination.







8

--------------------------------------------------------------------------------




Thank you for your time and anticipated cooperation with respect to this matter.
Please be guided accordingly.


Very truly yours,
RT 90 HUDSON URBAN RENEWAL, LLC


By: _______________________________________
Name:    
Title:


90 HUDSON WATERFRONT URBAN RENEWAL, LLC


By: _______________________________________
Name:
Title:






cc:    Anthony Cruz, Director, HEDC
Maureen Cosgrove, CMFO/CTC, Office of Abatement Management
Robert J. Kakoleski, CMFO, Business Administrator
Joanne Monahan, Corporation Counsel
John Hallanan, Assistant Corporation Counsel



9